--------------------------------------------------------------------------------

Exhibit 10.1
 
Certain portions of this exhibit have been omitted pursuant to Rule 601(b)(10)
of Regulation S-K. The omitted information is (i) not material and (ii) would
likely cause competitive harm to the Company if publicly disclosed.  Information
that has been omitted has been noted in this document with a placeholder
identified by the mark “[***]”.
 
EXECUTION COPY
 
PROMOTION AGREEMENT


by and between


SIGA TECHNOLOGIES, INC.


and


MERIDIAN MEDICAL TECHNOLOGIES, INC.,
a Pfizer company



--------------------------------------------------------------------------------

Table of Contents
 

 
Page
   
ARTICLE 1 DEFINITIONS
1
   
ARTICLE 2 GRANT OF RIGHTS
11
     
2.1
Grant of Rights to MMT
11
 
2.2
Negative Covenants
11
 
2.3
Non-Compete Covenant
11  
2.4
Retained Rights
12
 
2.5
No Implied Licenses
12
 
2.6
[***]
12
       
ARTICLE 3 GOVERNANCE
12
     
3.1
Joint Steering Committee
12
 
3.2
Good Faith
12  
3.3
Scope of Governance
13
       
ARTICLE 4 PROMOTION AND OTHER COMMERCIALIZATION
13
     
4.1
Promotion in the Territory
13
 
4.2
Diligence
14
 
4.3
Customer Contracts
14  
4.4
Regulatory Matters
15
 
4.5
Discontinued Countries
15
       
ARTICLE 5 FORECASTING AND ORDERING
15
     
5.1
Product Forecasts
15
 
5.2
Purchase Orders
15
 
5.3
Delivery
16
 
5.4
Supply Limitation
16
 
5.5
Supply Penalties
16
 
5.6
Adverse Event Reporting
16
       
ARTICLE 6 PAYMENTS
16
     
6.1
Promotion Fee
16
 
6.2
Payments
17
 
6.3
Currency
17
 
6.4
Records
17  
6.5
Audits
18
 
6.6
Blocked Payment and Indemnification
19
 
6.7
Source of Recovery
19
 
6.8
Taxes
19
       
ARTICLE 7 INTELLECTUAL PROPERTY
20
     
7.1
Ownership of SIGA Intellectual Property
20
 
7.2
Intellectual Property Maintenance
20  
7.3
New Patents and Trademarks
20



-i-

--------------------------------------------------------------------------------

Table Of Contents
(continued)
 

 
Page
   
ARTICLE 8 REPRESENTATIONS AND WARRANTIES; COVENANTS
21
     
8.1
Mutual Representations and Warranties
21
 
8.2
Additional Representations, Warranties and Covenants of SIGA
22
 
8.3
Additional Representations and Warranties of MMT
26
 
8.4
Covenants
27
 
8.5
No Other Representations or Warranties
29
       
ARTICLE 9 INDEMNIFICATION
29
     
9.1
Indemnification by SIGA
29
 
9.2
Indemnification by MMT
30
 
9.3
Indemnification Procedures
30
 
9.4
Insurance
31
 
9.5
Limitation of Liability
31
       
ARTICLE 10 CONFIDENTIALITY
31
     
10.1
Confidentiality
31
 
10.2
Authorized Disclosure
32
 
10.3
Technical Publication
33
 
10.4
Publicity; Terms of Agreement
33
 
10.5
Prior Confidentiality Agreements
34
 
10.6
Return of Confidential Information
34
 
10.7
Unauthorized Use
34
 
10.8
Exclusive Property
34
       
ARTICLE 11 TERM AND TERMINATION
35
     
11.1
Term
35
 
11.2
Termination for Cause
35
 
11.3
Termination Upon Certain Changes of Control
36
 
11.4
Termination for Failure to [***]
36
 
11.5
Termination for Convenience
36
 
11.6
Effect of Termination
36
 
11.7
Survival
36
       
ARTICLE 12 DISPUTE RESOLUTION
36
     
12.1
Executive Officer Resolution
36
 
12.2
Governing Law
37  
12.3
Jurisdiction
37
 
12.4
NO JURY TRIAL
37
       
ARTICLE 13 MISCELLANEOUS
38
     
13.1
Entire Agreement; Amendment
38
 
13.2
Force Majeure
38



-ii-

--------------------------------------------------------------------------------

Table Of Contents
(continued)
 

     
Page
         
13.3
Notices
38
 
13.4
No Strict Construction; Interpretation; Headings
39
 
13.5
Assignment
40
 
13.6
Performance by Affiliates
40
 
13.7
Further Assurances and Actions
40
 
13.8
Severability
41
 
13.9
No Waiver
41
 
13.10
Relationship of the Parties
41
 
13.11
English Language
42
 
13.12
Counterparts
42
 
13.13
Schedules
42
 
13.14
Expenses
42



Exhibit A
Permitted Subcontractors
Exhibit B
Business Plan
Exhibit C
SIGA Press Release
   
Schedule 1
SIGA Patents
Schedule 2
SIGA Trademarks
Schedule 3
Safety Reporting Requirements

Schedule 8.2(b)
Encumbrances



-iii-

--------------------------------------------------------------------------------

PROMOTION AGREEMENT
 
This Promotion Agreement (this “Agreement”) is entered into as of May 31, 2019
(the “Effective Date”) by and between SIGA Technologies, Inc., a Delaware
corporation having an address at 31 East 62nd Street, New York, NY 10065
(“SIGA”), and Meridian Medical Technologies, Inc., a Pfizer company, and
Delaware corporation having an address at 6350 Stevens Forest Road, Suite #301,
Columbia, MD 21046 (“MMT”).  SIGA and MMT are sometimes referred to individually
as a “Party” and collectively as the “Parties”.
 
RECITALS
 
Whereas, SIGA developed the FDA-approved oral capsule formulation of TPOXX®
(tecovirimat) for the treatment of smallpox;
 
Whereas, MMT possesses resources and expertise in the marketing, promoting,
advertising, offering for sale and selling of pharmaceutical and antiviral
products; and
 
Whereas, MMT desires to obtain from SIGA, and SIGA desires to grant to MMT
certain exclusive licenses in the Territory to market, promote, advertise, offer
for sale and sell the Product in the Field in the Territory, as set forth
herein.
 
Now, Therefore, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
hereby agree as follows:
 
ARTICLE 1

DEFINITIONS
 
“Active Country” has the meaning set forth in Section 4.4(b).
 
“Affiliate” means, with respect to each Party, any corporation, firm,
partnership or other entity or Person which directly or indirectly controls or
is controlled by or is under common control with that Party. A Person will be
regarded as in “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”) of another Person if it (a)
owns or controls at least fifty percent (50%) of the equity securities of the
subject Person entitled to vote in the election of directors, or (b) possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of any such Person (whether through ownership of
securities or other ownership interests, by contract or otherwise).
 
“Alliance Manager” has the meaning set forth in Section 3.1(d).
 
“Anti-Corruption Law” means any applicable Law of any jurisdiction concerning or
relating to bribery, kickbacks or corruption including the United States Foreign
Corrupt Practices Act of 1977, the Anti-Kickback Statute, the UK Bribery Act
2010, any Laws enacted pursuant to the OECD Convention on Combating Bribery of
Foreign Public Officials, and other similar anti-corruption legislation in other
jurisdictions, as may be amended from time to time and each to the extent
applicable to a Party.
 

--------------------------------------------------------------------------------

“Audit Report” has the meaning set forth in Section 6.5.
 
“Bankruptcy Code” means, as applicable, the U.S. Bankruptcy Code, as amended
from time to time, and the rules and regulations and guidelines promulgated
thereunder or the bankruptcy laws of any other country or Governmental
Authority, as amended from time to time, and the rules and regulations and
guidelines promulgated thereunder.
 
“Binding Portion of Forecast” has the meaning set forth in Section 5.1(a).
 
“Business Day” means any day other than a day on which the commercial banks in
New York City are authorized or required to be closed.
 
“Business Plan” has the meaning set forth in Section 4.1(a).
 
“Calendar Quarter” means a period of three (3) consecutive months ending on the
last day of March, June, September, or December, respectively, except that the
first Calendar Quarter of the Term shall commence on the Effective Date and end
on June 30, 2019 and the last Calendar Quarter shall end on the last day of the
Term.
 
“Calendar Year” means a period of twelve (12) consecutive months beginning on
January 1 and ending on December 31, except that the first Calendar Year of the
Term shall commence on the Effective Date and end on December 31 of the year in
which the Effective Date occurs and the last Calendar Year of the Term shall
commence on January 1 of the year in which the Term ends and end on the last day
of the Term.
 
“Change of Control” means, with respect to either Party, [***].
 
“Claims” has the meaning set forth in Section 9.1.
 
“Commercialize” means to Promote, distribute, obtain Pricing Approvals and
Reimbursement Approvals, import, export and/or conduct other commercialization
activities, and “Commercialization” means commercialization activities related
to a product, including any and all activities relating to Promoting,
distributing, obtaining Pricing Approvals and Reimbursement Approvals, importing
and exporting.  “Commercialize” or “Commercialization” shall expressly exclude
“Develop” or “Development”.
 
“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by any Person with respect to any objective, reasonable, diligent and
good faith efforts to accomplish such objective.  With respect to the Promotion
or other exploitation of the Product, “Commercially Reasonable Efforts” means
[***].
 
“Competing Product” means [***].
 
“Compliance Communications” has the meaning set forth in Section 8.2(x)(i).
 
2

--------------------------------------------------------------------------------

“Confidential Information” of a Party means (a) any and all information of such
Party or its Affiliates that is provided or disclosed by such Party or its
Affiliates to the other Party or its Affiliates under this Agreement, whether in
oral, written, graphic, or electronic form, and (b) the terms of this Agreement.
 
“Control” means, with respect to any material, Know-How, or intellectual
property right, that a Party (a) owns or (b) has a license (other than a license
granted to such Party under this Agreement) or other right to such material,
Know-How, or intellectual property right, and in each case, has the ability to
grant to the other Party access, a license, sublicense or other rights (as
applicable) to the foregoing on the terms and conditions set forth in this
Agreement without violating the terms of any then-existing agreement or other
arrangement with any Third Party.
 
“Credit Amount” has the meaning set forth in Section 6.1(b).
 
“Customer” means a Third Party that has entered into a Customer Contract with
MMT.
 
“Customer Contract Notice” has the meaning set forth in Section 4.3(b).
 
“Customer Contract” has the meaning set forth in Section 4.3(a).
 
“Delivery Date” shall mean the date set forth in each Purchase Order by which
SIGA is to deliver the Product ordered thereunder, which date shall not be any
earlier than the corresponding lead time set forth in the applicable Purchase
Order.
 
“Develop” or “Development” means any and all activities relating to researching
or developing (including synthesizing, screening, testing or evaluating),
preparing and conducting non-clinical studies, preparing and conducting clinical
studies, and conducting certain regulatory activities (including preparation of
regulatory applications) that are necessary or useful to obtain and maintain
Regulatory Approval of the Product in any country in the Territory. “Develop” or
“Development” may include “Manufacture” or “Manufacturing” but shall expressly
exclude “Commercialize” or “Commercialization”.
 
“Discontinued Country” has the meaning set forth in Section 4.2.
 
“Dollars” or “$” means U.S. dollars.
 
“EMA” means the European Medicines Agency or any successor entity.
 
[***]
 
“EU” means the economic, scientific and political organization of member states
of the European Union as it may be constituted from time to time, which as of
the Effective Date consists of Austria, Belgium, Bulgaria, Croatia, Cyprus, the
Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary,
Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, the Netherlands, Poland,
Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, and the United Kingdom. 
For clarity, the EU will at all times be deemed to include the United Kingdom,
whether or not the United Kingdom remains a member state of the EU.
 
3

--------------------------------------------------------------------------------

“Executive Officers” has the meaning set forth in Section 3.1(e).
 
“Expanded Field” has the meaning set forth in Section 2.1(c).
 
“FD&C Act” means the U.S. Federal Food, Drug, and Cosmetic Act, as amended.
 
“FDA” means the U.S. Food and Drug Administration or any successor entity.
 
“Field” means [***].
 
“Final Audit Report” has the meaning set forth in Section 6.5.
 
“Final Report” has the meaning set forth in Section 6.2(b).
 
“First Commercial Sale” means the date of the first sale of the Product in the
Field in a country in the Territory to a Third Party for monetary value and for
end use, including stockpiling, administration, or other consumption of the
Product in the Field in such country in the Territory.
 
“GCP” means the then-current standards, practices and procedures promulgated or
endorsed by the FDA as set forth in the guidelines entitled “Guidance for
Industry E6 Good Clinical Practice: Consolidated Guidance,” including related
regulatory requirements imposed by the FDA and, as applicable, comparable
regulatory standards, practices and procedures promulgated by the EMA or other
Regulatory Authority, as such standards, practices and procedures may be updated
from time to time, including applicable quality guidelines promulgated under the
ICH Q7.
 
“Global Trade Control Laws” means the U.S. Export Administration Regulations,
the U.S. International Traffic in Arms Regulations; the U.S. economic sanctions
rules and regulations implemented under statutory authority and/or the
President's Executive Orders and administered by the U.S. Department of the
Treasury Office of Foreign Assets Control; EU Council Regulations on export
controls, including No.428/2009; other EU Council sanctions laws and
regulations, as implemented in EU Member States and enforced by EU Member State
authorities, including Her Majesty’s Treasury in the United Kingdom; United
Nations sanctions policies; all relevant regulations and legislative instruments
made under any of the above; other relevant economic sanctions, export and
import control laws, and other laws, regulations, legislation, orders and
requirements imposed by a relevant Governmental Authority.
 
“GLP” means the then-current good laboratory practice standards promulgated or
endorsed by the FDA as defined in 21 C. F. R. Part 58, and, as applicable,
comparable regulatory standards promulgated by the EMA or other Regulatory
Authority, as such standards may be updated from time to time, including
applicable quality guidelines promulgated under the ICH.
 
4

--------------------------------------------------------------------------------

“GMP” means the standards relating to current Good Manufacturing Practices for
fine chemicals, active pharmaceutical ingredients, intermediates, bulk products
or finished pharmaceutical products set forth in (i) 21 U.S. C. 351(a)(2)(B), in
FDA regulations at 21 C. F. R. Parts 210 and 211 and, as applicable, in The
Rules Governing Medicinal Products in the European Community, Volume IV, Good
Manufacturing Practice for Medicinal Products, or (ii) the ICH Guidelines
relating to the manufacture of active pharmaceutical ingredient and finished
pharmaceuticals, as such standards may be updated from time to time, including
applicable quality guidelines promulgated under the ICH.
 
“Governmental Authority” means any supra-national, multi-national, federal,
state, local, municipal, provincial or other governmental authority or political
subdivision of any nature (including any governmental division, prefecture,
subdivision, department, agency, bureau, branch, office, public-institution,
commission, council, court or other tribunal exercising executive, judicial,
legislative, police, regulatory, administrative or taxing authority or functions
of any nature pertaining to government).
 
“ICH” means the International Council for Harmonisation of Technical
Requirements for Pharmaceuticals for Human Use.
 
“Indemnified Party” has the meaning set forth in Section 9.3.
 
“Indemnifying Party” has the meaning set forth in Section 9.3.
 
“Independent Auditor” has the meaning set forth in Section 6.5.
 
“Initial Business Plan” has the meaning set forth in Section 4.1(a).
 
“Initial Term” has the meaning set forth in Section 11.1.
 
“JSC” has the meaning set forth in Section 3.1(a).
 
“Know-How” means all technical, scientific and other information, know-how and
data, including trade secrets, knowledge, inventions, discoveries, methods,
specifications, processes, practices, formulae, instructions, skills,
techniques, procedures, experiences, ideas, technical assistance, designs,
drawings, assembly procedures, computer programs, expertise, technology, other
non-clinical, pre-clinical and clinical data, documentation and results
(including pharmacological, toxicological, pharmaceutical, biological, chemical,
physical, safety and manufacturing data and results), analytical, regulatory and
quality control data and results, Regulatory Materials, study designs,
protocols, assays, biological methodologies and other technical information, in
each case, whether or not confidential, proprietary, patented or patentable. 
“Know-How” expressly excludes any Patents.
 
5

--------------------------------------------------------------------------------

 “Laws” means any law, statute, rule, regulation, standard, order, judgment or
ordinance having the effect of law of any applicable national, federal,
provincial, state, county, city, or other political subdivision, or foreign,
supranational or multinational law, including any statute, standard, code, 
resolution, or promulgation, or any order, writ, judgment, injunction, decree,
stipulation, ruling, determination, or award entered by or with any Governmental
Authority, or any license, franchise, permit, or similar right granted under any
of the foregoing, or any similar provision having the force or effect of law,
including the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301, et seq.),
the Anti-Kickback Statute (42 U.S.C. § 1320a-7b), the Civil Monetary Penalty
Statute (42 U.S.C. § 1320a-7a), the False Claims Act (31 U.S.C. § 3729 et seq.),
comparable state statutes, the regulations promulgated under all such statutes,
and the regulations issued by the FDA, and all applicable Anti-Corruption Laws,
accounting and recordkeeping laws, and laws relating to interactions with HCPs
and Government Officials.  For the avoidance of doubt, any specific references
to any Law or applicable Law or any portion thereof shall be deemed to include
all then-current amendments thereto or any replacement or successor law,
statute, standard, ordinance, code, rule, regulation, resolution, promulgation,
order, writ, judgment, injunction, decree, stipulation, ruling, or determination
thereto.


“Losses” has the meaning set forth in Section 9.1.
 
“Manufacture” or “Manufacturing” means all activities related to the
manufacturing of a compound or product, including test method development and
stability testing, formulation, process development, manufacturing scale-up,
manufacturing for use in non-clinical and clinical studies, manufacturing for
commercial sale, packaging, release of product, quality assurance/quality
control development, quality control testing (including in-process, in-process
release and stability testing) and release of product or any component or
ingredient thereof, and regulatory activities related to all of the foregoing.
“Manufacture” or “Manufacturing” may be included as part of “Develop” or
“Development” to the extent applicable, but is expressly exclude from
“Commercialize” or “Commercialization”.
 
[***]
 
[***]
 
“MMT Indemnitees” has the meaning set forth in Section 9.1.
 
“MMT Promotion Personnel” any employees of MMT or its Affiliates and other
approved Third Party contractors, agents and personnel and Permitted
Sublicensees, that MMT will assign to conduct Promotion pursuant to this
Agreement.
 
“Net Product Sales Amount” means [***]
 
“Non-Compliance Action” has the meaning set forth in Section 8.2(x)(ii).
 
“Non-Promotion Notice” has the meaning set forth in Section 4.2.
 
“Notice of Disagreement” has the meaning set forth in Section 6.5.
 
“Notice of Dispute” has the meaning set forth in Section 12.1(a).
 
6

--------------------------------------------------------------------------------

“Patents” means (a) pending patent applications, issued patents, utility models
and design patents anywhere in the world; (b) provisionals,
non-provisionals, reissues, substitutions, confirmations, registrations,
validations, re-examinations, additions, continuations, continued prosecution
applications, continuations-in-part, or divisionals of or to any of the
foregoing; (c) any other patent application claiming priority to any of the
foregoing anywhere in the world; (d) extension, renewal or restoration of any of
the foregoing by existing or future extension, renewal or restoration
mechanisms, including supplementary protection certificates or the equivalent
thereof; and (e) any foreign equivalents to any of the foregoing.
 
“PDF” means Adobe™ Portable Document Format sent by electronic mail.
 
“Permitted Sublicensee” has the meaning set forth in Section 2.1(b).
 
“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision or department or agency of a government or other
Governmental Authority.
 
“Pfizer” means Pfizer Inc., a Delaware corporation.
 
“Potential New Field” has the meaning set forth in Section 2.1(c).
 
“Pricing and Reimbursement Authority” means, as applicable, the body with the
authority to control, approve, recommend, decide, or otherwise determine pricing
and reimbursement of pharmaceutical products, including those with authority to
enter into risk sharing schemes or to impose retroactive price reductions,
discounts, or rebates (including the National Institute for Health and Care
Excellence and the Scottish Medicines Consortium in the U.K.; the Institute for
Quality and Efficiency in Health Care in Germany; the Technical Scientific
Commission and the Price and Reimbursement Committee within the Italian
Medicines Agency in Italy; the Directorate General for the Basic Portfolio of
the National Health and Pharmacy System of the Ministry of Health in Spain; the
National Union of Health Insurance Funds and the National Authority of Health in
France; and Health Canada in Canada) or non-governmental authority (including
“Sick Funds” in Germany)).
 
“Pricing Approval” means the approval, agreement, determination or decision
establishing prices for Product that can be charged in countries where
Governmental Authorities or their designees control, approve, recommend, decide,
or otherwise determine the price of pharmaceutical products.
 
“Product” means the FDA-approved oral formulation of TPOXX® (tecovirimat) for
use in the Field, or any oral formulation of tecovirimat for use in the Field
for which a Regulatory Authority grants Drug Approval to SIGA in a country or
jurisdiction in the Territory.
 
7

--------------------------------------------------------------------------------

“Promote” or “Promotion” means to market, advertise, promote, offer for sale, or
sell a product.
 
“Promotion Fee” has the meaning set forth in Section 6.1(a).
 
“Purchase Order” shall mean a written purchase order generated by MMT for
Product to be delivered pursuant to Customer Contracts which includes the
information set forth in Section 5.2(a).
 
“Quarterly Collected Revenue” means Net Product Sales Amount that is collected
during the applicable Calendar Quarter.
 
“Quarterly Payment” has the meaning set forth in Section 6.2(a).
 
“Quarterly Report” has the meaning set forth in Section 6.2(a).
 
“Regulatory Approval” means, with respect to the Product in a particular country
in the Territory, marketing authorization granted by the relevant Regulatory
Authority permitting the marketing and sale of the Product in such country but
excludes any and all Pricing Approvals and Reimbursement Approvals.
 
“Regulatory Authority” means, in a particular country, the Governmental
Authority with the authority to grant Regulatory Approval in such country.
 
“Regulatory Materials” means any documentation comprising any regulatory
application, submission, notification, communication, correspondence, proof of
approval or license, registration, Regulatory Approval or other filing made to,
received from or otherwise conducted with a Regulatory Authority to Develop,
Manufacture, market, sell or otherwise Commercialize the Product in a particular
country in the Territory.
 
“Reimbursement Approval” means the approval, agreement, determination or
decision regarding the prices for Product that can be reimbursed in
jurisdictions where the applicable Pricing and Reimbursement Authority approves,
determines or recommends the reimbursement of pharmaceutical products.
 
“Renewal Term” has the meaning set forth in Section 11.1.
 
“Restricted Markets” means, as applicable under Global Trade Control Laws, the
Crimean Peninsula, Cuba, Iran, North Korea, and Syria.
 
“Restricted Party” means any individual(s) or entity(ies) on any of the
following (collectively referred to herein as the “Restricted Party Lists”): the
list of sanctioned entities maintained by the UN; the Specially Designated
Nationals List and the Sectoral Sanctions Identifications List, as administered
by the U.S. Department of the Treasury Office of Foreign Assets Control; the
U.S. Denied Persons List, the U.S. Entity List, and the U.S. Unverified List,
all administered by the U.S. Department of Commerce; the entities subject to
restrictive measures and the Consolidated List of Persons, Groups and Entities
Subject to E.U. Financial Sanctions, as implemented by the E.U. Common Foreign &
Security Policy; the List of Excluded Individuals / Entities, as published by
the U.S. Health and Human Services – Office of Inspector General; any lists of
prohibited or debarred parties established under the U.S. Federal Food Drug and
Cosmetic Act; the list of Persons and entities suspended or debarred from
contracting with the U.S. government; and similar lists of restricted parties
maintained by the Governmental Authorities of the countries that have
jurisdiction over the activities conducted under this Agreement.
 
8

--------------------------------------------------------------------------------

“Restricted Party Lists” has the meaning set forth in the definition of
Restricted Party.
 
[***]
 
[***]
 
[***]
 
“Rolling Forecast” has the meaning set forth in Section 5.1(a).
 
“SEC” has the meaning set forth in Section 10.4(d).
 
“Sell or Offer to Sell” means actual negotiation of terms of purchase and
contracting for sale of Product in the Field in the Territory.
 
“Selling Party” has the meaning set forth in the definition of Net Product Sales
Amounts.
 
“SIGA Indemnitees” has the meaning set forth in Section 9.2.
 
“SIGA Intellectual Property” means the SIGA Know-How, SIGA Trademarks, SIGA
Patents and SIGA Inventions.
 
“SIGA Know-How” means all Know-How that (a) is necessary or useful for the
Development, Manufacture or Commercialization of the Product in the Field in the
Territory and (b) (i) is Controlled by SIGA or its Affiliates as of the
Effective Date or (ii) is or becomes Controlled by SIGA or its Affiliates during
the Term.
 
“SIGA Patent” means any Patent that (a) claims, generically or specifically, the
Product, or the Manufacture or use of the Product in the Field (including its
intermediates and relevant compounds) and (b)(i) is Controlled by SIGA or its
Affiliates as of the Effective Date, which such Patents are set forth in
Schedule 1 hereto, (ii) is Controlled by SIGA or its Affiliates during the Term
and claims priority to the Patents Controlled by SIGA or its Affiliates as of
the Effective Date, or (iii) is or becomes Controlled by SIGA or its Affiliates
during the Term.
 
“SIGA Trademark” means any Trademark that (a) is necessary for the Development,
Manufacture or Commercialization of a Product in the Field in the Territory and
(b) (i) is Controlled by SIGA or its Affiliates as of the Effective Date (which
such Trademarks are set forth in Schedule 2 hereto) or (ii) is or becomes
Controlled by SIGA or its Affiliates during the Term.
 
9

--------------------------------------------------------------------------------

“SIGA’s Auditor” has the meaning set forth in Section 6.5.
 
“South Korea” means South Korea, including all of its territories and
possessions.
 
“Special Access Approval” has the meaning set forth in Section 4.4(b).
 
“Supply Limitation” has the meaning set forth in Section 5.4.
 
“Supply Terms” means [***].
 
“Term” has the meaning set forth in Section 11.1.
 
“Territory” means all countries and territories in the world other than (a) the
U.S., (b) South Korea, (c) any Restricted Market, and (d) any Discontinued
Country and, in the case of (a)-(c), each of their respective territories and
possessions.
 
“Third Party” means any Person other than SIGA or MMT or an Affiliate of either
of them.
 
“Tier 1 Countries” mean [***].
 
“Tier 2 Countries” mean [***].
 
“Tier 3 Countries” mean [***].
 
“Tier Period” has the meaning set forth in Section 4.2.
 
“Trademark” means any trademark, service mark, trade name, brand name, sub-brand
name, trade dress, product configuration, program name, product name, delivery
form name, certification mark, collective mark, logo, tagline, slogan, design or
business symbol, that functions as an identifier of source or origin, whether or
not registered and all statutory and common law rights therein and all
registrations and applications therefor, together with all goodwill associated
with, or symbolized by, any of the foregoing.
 
“U.S.” means the United States of America, including all of its territories and
possessions.
 
“VAT” has the meaning set forth in Section 6.8(c).
 
“Yearly Collected Revenue” means Net Product Sales Amount that is collected
during the applicable Calendar Year.
 
10

--------------------------------------------------------------------------------

ARTICLE 2

GRANT OF RIGHTS
 
2.1          Grant of Rights to MMT.
 
(a)          Grant to MMT.  Subject to the terms and conditions of this
Agreement, SIGA hereby grants to MMT an exclusive right and license, with the
right to grant sublicenses as permitted under Section 2.1(b), under the SIGA
Intellectual Property solely to Promote the Product in the Field in the
Territory.  The license granted by SIGA to MMT under this Section 2.1(a) will be
exclusive even as to SIGA with respect to rights to Promote the Product in the
Field in the Territory, except as set forth in Section 2.4 below.
 
(b)          Sublicense Rights.  Except for the subcontractors appointed by MMT
as of the Effective Date as listed on Exhibit A attached hereto, MMT may not
grant sublicenses of the rights and licenses granted to it in Section 2.1(a) to
any Affiliate (including Pfizer or any Affiliate of Pfizer) or Third Party
without the prior written approval of SIGA (such approval not to be unreasonably
withheld).  Each such subcontractor listed on Exhibit A attached hereto and any
Affiliate or Third Party approved by SIGA as an MMT sublicensee pursuant to this
Section 2.1(b) shall be deemed to be a “Permitted Sublicensee” for purposes of
this Agreement.
 
(c)          Potential New Field. From time to time, MMT may request to expand
the Field in a particular country in the Territory because it believes that
there is an opportunity to Promote the Product in such new field (a “Potential
New Field”).  MMT shall make such request to SIGA in writing. SIGA will
determine whether to approve such Potential New Field, based upon available
information regarding the regulatory environment in such country for such
Potential New Field, and whether SIGA will need to seek Regulatory Approval and
Pricing Approval and Reimbursement Approval.   The Parties shall discuss the
Potential New Field in good faith and upon the mutual written agreement of the
Parties to proceed with a Potential New Field in such country, such Potential
New Field shall be deemed hereunder to be an “Expanded Field” for purposes of
that country only in the Territory.
 
2.2          Negative Covenants.
 
(a)          MMT will not, and will not permit any of its Affiliates or
sublicensees to, use or practice any SIGA Intellectual Property outside the
scope of the licenses granted to it under Section 2.1.
 
(b)          SIGA will not, and will not permit any of its Affiliates or
licensees to, Promote the Product in the Field in the Territory, except as set
forth in Section 2.4.
 
2.3          Non-Compete Covenant.  During the Term, MMT shall not Commercialize
in any manner any Competing Product in the Field in any country in the
Territory; provided, however, the Parties hereby acknowledge that the
restrictions set forth in this Section 2.3 shall not apply to any Affiliates of
MMT (including Pfizer).  Furthermore, [***].
 
11

--------------------------------------------------------------------------------

2.4          Retained Rights.  Notwithstanding anything herein to the contrary,
SIGA retains the right on behalf of itself and its Affiliates, licensees or any
Third Parties to Develop, Manufacture, supply, distribute and otherwise
Commercialize the Product in Field the Territory, except that SIGA may not
Promote or Sell or Offer to Sell the Product in the Field in the Territory to
any Third Party; provided that SIGA may, at its sole cost and discretion engage
in promotional activities regarding (but not enter into any Customer Contracts
in respect of) the Product in support of MMT’s efforts to Promote or Sell and
Offer to Sell the Product.
 
2.5          No Implied Licenses.  Except as explicitly set forth in this
Agreement, neither Party will be deemed by estoppel or implication to have
granted the other Party any license or other right to any intellectual property
of such Party. For clarity, MMT acknowledges and agrees that SIGA has not
granted any license to MMT hereunder to Develop or Manufacture the Product, and
MMT does not have any right to Commercialize the Product, other than the license
granted by SIGA to MMT to Promote the Product in the Field in the Territory as
set forth in Section 2.1(a).
 
2.6          [***].
 
(a)          [***].
 
ARTICLE 3

GOVERNANCE
 
3.1          Joint Steering Committee.
 
(a)          Formation and Role.  Within thirty (30) days after the Effective
Date, the Parties will establish a joint steering committee (the “JSC”) to
govern the activities of the Parties with respect to the Promotion and
Commercialization of the Product in the Field in the Territory pursuant to this
Agreement.  The role of the JSC is:
 
[***]
 
(b)          Members.  [***].
 
(c)          Meetings. [***].
 
(d)          Alliance Managers.  [***].
 
(e)          Decision Making.  [***].
 
3.2          Good Faith.  In conducting themselves on any committees, each
representative of either Party, including the chairperson, will consider
diligently, reasonably and in good faith all input received from the other
Party, and will use commercially reasonably efforts to reach consensus on all
matters before them.  In exercising any decision-making authority granted to it
under this ARTICLE 3, each Party will conduct its discussions in good faith with
a view toward operating for the mutual benefit of the Parties and in furtherance
of the Commercialization and Promotion of the Product in the Field in the
Territory.  Notwithstanding anything to the contrary in this Agreement, neither
Party nor any of their respective Affiliates will be required to take, or will
be penalized for not taking, any action that is not in compliance with such
Party’s ethical business practices and policies or that such Party reasonably
believes is not in compliance with Laws.
 
12

--------------------------------------------------------------------------------

3.3          Scope of Governance.  The Parties agree not to share or discuss any
Confidential Information beyond the scope of the collaboration contemplated by
this Agreement.  Each Party acknowledges and agrees that the JSC members and
participants will receive Confidential Information in connection with their
service on the JSC. Each Party will ensure that its JSC members and its
non-voting observers and participants are informed that they should regard all
JSC-related information as Confidential Information, and are subject to
obligations of confidentiality and non-disclosure no less stringent than those
set forth in ARTICLE 10.
 
ARTICLE 4

PROMOTION AND OTHER COMMERCIALIZATION
 
4.1          Promotion in the Territory.
 
(a)          [***]
 
(b)          MMT shall use Commercially Reasonable Efforts at its sole cost and
expense to Promote the Product in the Field within the Territory in accordance
with the then-current Business Plan; provided that MMT shall not Promote any
Product within any Restricted Market or Discontinued Country.
 
(c)          MMT shall conduct all Promotion activities in accordance with
applicable Laws, Pfizer policies and practices regarding advertising, marketing,
promotional and other Product-specific communications, and the terms of this
Agreement.  MMT may prepare marketing, advertising, promotional materials and
other communications relating to the Product for Promotion use in the Field in
the Territory.  All such materials shall be truthful and non-misleading, and in
compliance with applicable Laws, and subject to review by SIGA through the JSC;
provided that the final decision to use any approved materials will be at the
sole discretion of MMT.
 
(d)          Subject to Section 4.2, SIGA shall provide reasonable assistance to
MMT with respect to MMT’s conduct of Promotion activities with respect to the
Product in the Field in the Territory as specifically set forth in the Business
Plan, including providing responses to medical inquiries communicated to MMT’s
sales representatives or other external-facing MMT representatives or received
by MMT by letter, phone call or email or other means of communication, at MMT’s
sole cost and expense; provided, however, SIGA shall solely be responsible for
the costs and expenses associated with the response to any medical inquiries.
 
13

--------------------------------------------------------------------------------

(e)          MMT will provide appropriate (as determined by MMT in its sole
discretion) training (including regarding compliance with applicable Laws) of
the MMT Promotion Personnel who will be communicating with potential customers
about the Product.
 
(f)          Subject to Section 13.6, MMT may not use any subcontractor that is
not a Permitted Sublicensee to fulfill its obligations under this Agreement.
 
4.2          Diligence.  Notwithstanding anything herein to the contrary, MMT’s
commitment to use Commercially Reasonable Efforts as set forth herein shall not
preclude the suspension or discontinuance of the Promotion of the Product in the
Field in a country within the Territory, if reasonably appropriate, based on the
application of Commercially Reasonable Efforts with respect to the Promotion of
the Product in such country.  If MMT does not document in the Business Plan
[***]the Product in the Field in a country in the Territory (“[***]”) for a
period of either (i) [***] calendar months after the Effective Date for Tier 1
Countries, (ii) [***] calendar months after the Effective Date for Tier 2
Countries or (iii) [***] calendar months after the Effective Date for Tier 3
Countries (each such time period set forth in (i)-(iii) being a “Tier Period”),
then no later than [***] Business Days after the expiration the applicable Tier
Period for such country, SIGA may provide MMT with written notice [***]
non-[***] (a “Non-[***] Notice”) in such country, and upon MMT’s receipt of such
Non-[***] Notice, such country shall be deemed to be a “Discontinued Country”
for purposes of this Agreement.  If [***], SIGA shall have the right to
designate the applicable country as a Discontinued Country at any time
thereafter as long as the relevant Tier Period [***] for the country has been
met at the time of the Non-[***] Notice.  SIGA hereby acknowledges and agrees
that MMT and its Affiliates make (and have made) no representation or warranty,
either express or implied, at law or in equity, that it will be able to
successfully achieve any amount of Net Product Sales Amount, and SIGA
specifically disclaims that it is relying upon or has relied upon any such
representations or warranties that may have been made by any individual or
entity.  SIGA acknowledges and agrees that MMT and its Affiliates have, and will
continue to have, other programs that may compete for resources that may be
expended in the Promotion of the Product. Except as otherwise set forth in
Section 2.3 with respect to Competing Products, nothing in this Agreement shall
limit or restrict the right of MMT or its Affiliates to develop, make regulatory
filings, obtain regulatory approvals with respect to, or to Commercialize any
product that is not the Product or, with respect to MMT only, a Competing
Product or to engage in any business or other activity.
 
4.3          Customer Contracts.
 
(a)          Subject to Section 2.4 and Section 4.3(b), MMT shall serve as the
primary contracting party [***].
 
(b)          [***].
 
14

--------------------------------------------------------------------------------

4.4          Regulatory Matters.
 
(a)          Subject to Sections 4.4(b) and (c) each Party, at its sole cost and
expense, will be responsible for obtaining all regulatory authorizations,
permits, licenses, and approvals required to carry out its obligations under
this Agreement.
 
(b)          [***].
 
(c)          MMT will provide SIGA with final copies of any marketing,
advertising, promotional materials and other communications developed pursuant
Section 4.1(c), and as soon as reasonably practicable thereafter, SIGA will be
responsible for submitting on MMT’s behalf such materials or other
communications to seek to obtain any approvals necessary under applicable Law
for the use of such materials in the Territory.
 
(d)          MMT will promptly notify SIGA, and shall provide SIGA with a copy,
of any information it receives regarding any threatened or pending action,
inspection or communication by or from any Third Party, including a Regulatory
Authority, which may affect the regulatory status of the Product and will
reasonably cooperate with SIGA in its response thereto.  MMT may choose not to
disclose communications, other than communications from Regulatory Authorities,
to the extent that MMT’s counsel reasonably believes that such disclosure to
SIGA could violate applicable privacy laws or have a significant adverse impact
on MMT’s legal position or defense (including the loss of attorney-client
privilege), in which case MMT shall promptly notify SIGA that it is exercising
its right not to disclose.
 
4.5          Discontinued Countries.  For clarity, notwithstanding anything to
the contrary set forth herein, upon the designation of a country as a
“Discontinued Country” under this Agreement, SIGA shall have the right to
Promote the Product in the Discontinued Country at its sole discretion and cost.
Upon designation of a country as a “Discontinued Country” in accordance with
Section 4.2, MMT shall immediately cease all Promotional efforts related to the
Product in such country, and SIGA shall have the sole right to Promote the
Product in such Discontinued Country during and after the Term.
 
ARTICLE 5

FORECASTING AND ORDERING
 
5.1          Product Forecasts.
 
(a)          [***].
 
(b)          [***].
 
5.2          Purchase Orders.
 
(a)          [***].
 
[***].
 
[***].
 
15

--------------------------------------------------------------------------------

5.3          Delivery.  [***].
 
5.4          Supply Limitation. [***].
 
5.5          Supply Penalties.  [***].
 
5.6          Adverse Event Reporting.  MMT or its Affiliates will reasonably
cooperate with SIGA to meet applicable pharmacovigilance and safety reporting
requirements and in the event of a Product recall.  To facilitate
pharmacovigilance and safety reporting, the Parties agree that they will follow
the procedures described in Schedule 3 Safety Reporting Requirements, which may
be amended from time-to-time, to ensure that adverse event and other safety
information is identified, reviewed, and reported in a manner that will permit
SIGA to comply with applicable Laws, including any reporting requirements with
any applicable Regulatory Authority.
 
ARTICLE 6

PAYMENTS
 
6.1          Promotion Fee.
 
(a)          In consideration for the services provided by MMT hereunder,
commencing with the First Commercial Sale of the Product in the Territory, MMT
shall be entitled to retain a fee (the “Promotion Fee”) of:
 
(i)          [***] of the Yearly Collected Revenue of the Product in the
Territory in each Calendar Year during the Term if the aggregate Net Product
Sales Amounts for such Calendar Year are equal to or below [***]; and
 
(ii)         [***] of the Yearly Collected Revenue of the Product in the
Territory in each Calendar Year during the Term if the aggregate Net Product
Sales Amounts for such Calendar Year exceed [***].
 
(b)          In satisfaction of MMT’s rights to the Promotion Fee, MMT shall
retain from each payment to SIGA of the Quarterly Collected Revenue an amount
equal to (i) [***] of the Quarterly Collected Revenue in the Territory during
such Calendar Quarter so long as the total Net Product Sales Amounts in the
Territory during the relevant Calendar Year are equal to or below [***] and (ii)
[***] of the Quarterly Collected Revenue in the Territory during such Calendar
Quarter where the total Net Product Sales Amounts in the Territory during the
relevant Calendar Year exceeds [***] and (iii) any Credit Amounts.  If the Net
Product Sales Amounts in the Territory exceeds [***] during any Calendar Year
after any Quarterly Payment has been made, MMT shall automatically accrue a
credit of [***] (the “Credit Amount”) (representing the additional [***] fee
that MMT would be entitled to receive with respect to the first [***] of the
Quarterly Collected Revenue as a result of total Net Product Sales Amounts in
the relevant Calendar Year having [***]), which Credit Amount will be deducted
from future payments of Quarterly Collected Revenue to SIGA until the full
Credit Amount is retained by MMT.
 
16

--------------------------------------------------------------------------------

6.2          Payments.
 
(a)          Within [***] days after the conclusion of each Calendar Quarter to
occur during the Term, commencing with the First Commercial Sale of the Product
in the Field in the Territory, MMT shall deliver to SIGA a written report
containing the following information (each a “Quarterly Report”): [***].  All
such reports shall be considered Confidential Information of MMT.  Concurrent
with the delivery of the applicable Quarterly Report, MMT shall pay to SIGA in
Dollars by wire transfer of immediately available funds into an account
designated by SIGA in writing in advance of such payment the net result of
Quarterly Collected Revenues, minus the corresponding Promotion Fee, and minus
any applicable Credit Amount for such Calendar Quarter (all amounts as
calculated in the Quarterly Report, and the payment of the net result being a
“Quarterly Payment”).
 
(b)          Upon the expiration or termination of this Agreement, MMT shall
submit a final written report covering the time period between the date of the
last Quarterly Report submitted by MMT and the date of expiration or termination
of this Agreement (the “Final Report”).  The Final Report shall contain all
information required to be included in a Quarterly Report with respect to the
time period between the conclusion of the most recent Calendar Quarter and the
date of expiration or termination of this Agreement.  If MMT owes any
outstanding amounts to SIGA as calculated pursuant to such Final Report, then
MMT shall pay to SIGA in Dollars such outstanding amounts by wire transfer of
immediately available funds into an account designated by SIGA in writing in
advance of such payment within [***] days after delivery of the Final Report. 
If SIGA owes any amounts relating to any portion of any outstanding Credit
Amounts or otherwise, then SIGA shall pay such outstanding amounts to MMT within
[***] days after delivery of the Final Report.
 
6.3          Currency.  All sums due under this Agreement shall be payable in
Dollars. Any amounts in currencies other than Dollars shall, for purposes of
determining Net Product Sales Amounts or Quarterly Collected Revenue, be
converted to Dollars using the [***].  Once the Net Product Sales Amount or
Quarterly Collected Revenue payable in respect of a particular Calendar Quarter
has been converted into Dollars, such amount of Dollars shall be used for the
purpose of calculating the total Net Product Sales Amount and Quarterly
Collected Revenue during the Calendar Year that includes such Calendar Quarter.
 
6.4          Records.  MMT will keep (and will ensure that its Affiliates and
sublicensees keep) such records as are required to determine, in accordance with
U.S. generally accepted accounting principles or international financial
reporting standards, as applicable, and this Agreement and the sums or credits
due under this Agreement, including Net Product Sales Amounts.  MMT will retain
all such books, records and accounts until the later of (a) [***] after the end
of the period to which such books, records and accounts pertain and (b) the
expiration of the applicable tax statute of limitations (or any extensions
thereof), or for such longer period as may be required by Laws.  MMT will
require its sublicensees to provide to it a report detailing the foregoing
expenses and calculations incurred or made by such sublicensee, which report
will be made available to SIGA in connection with any audit conducted by SIGA
pursuant to Section 6.5.
 
17

--------------------------------------------------------------------------------

6.5          Audits.  SIGA may have an independent top four certified public
accountant, reasonably acceptable to MMT (“SIGA’s Auditor”), have access during
normal business hours, and upon [***] Business Days’ prior written notice, to
examine only those records of MMT (and its Affiliates and sublicensees) as may
be reasonably necessary to determine, with respect to any Calendar Year ending
not more than [***] before SIGA’s request, the correctness or completeness of
any report or payment made under this Agreement; provided, however, MMT shall
not be required to provide, and neither SIGA nor SIGA’s Auditor shall be
entitled to review, the tax returns or tax records of MMT or those of its
Affiliates and sublicensees.  The foregoing right of review may be exercised
only once per year and only once with respect to each periodic report and
payment delivered in accordance with Section 6.2.  Reports of the results of any
such examination (each an “Audit Report”) will be (a) limited to details of any
discrepancies in MMT’s records relating to the Product together with an
explanation of the discrepancy and the circumstances giving rise to the
discrepancy (b) made available to both Parties and (c) subject to ARTICLE 10. An
Audit Report shall become final and binding on the Parties thirty (30) days
following MMT’s receipt thereof, unless MMT delivers written notice of its
agreement thereto (in which case such Audit Report shall become final and
binding on the date of delivery of such notice of agreement) or written notice
of its disagreement thereto (“Notice of Disagreement”) to SIGA in either case on
or prior to such date.  If a timely Notice of Disagreement is delivered by MMT
to SIGA, then the Audit Report shall become final and binding on the Parties on
the earlier of (i) the date MMT and SIGA resolve in writing any differences they
have with respect to the matters specified in the Notice of Disagreement, and
(ii) the date all matters in dispute are finally resolved in writing by the
Independent Auditor.  During the thirty (30) days following delivery of a Notice
of Disagreement, MMT, SIGA and SIGA’s Auditor shall seek to resolve in writing
any differences which they may have with respect to the matters specified in the
Notice of Disagreement.  At the end of such thirty (30) day period, if no
resolution has been reached, MMT and SIGA shall submit such dispute to an
independent top four certified public accountant other than SIGA’s Auditor and
reasonably acceptable to both Parties (the “Independent Auditor”) for resolution
of all matters which remain in dispute which were included in the Notice of
Disagreement, and the Independent Auditor shall make a final determination with
respect thereto (with it being understood that the Parties will request that the
Independent Auditor deliver to the Parties its resolution in writing not more
than 30 days after its engagement).  The Independent Auditor shall make a
determination only with respect to the matters still in dispute and, with
respect to each such matter, its determination shall be within the range of the
dispute among MMT, SIGA and SIGA’s Auditor.  If an Audit Report as finally
determined pursuant to this Section 6.5 (a “Final Audit Report”) concludes that
(i) additional amounts were owed by MMT, MMT will pay the additional amounts, or
(ii) excess payments were made by MMT, SIGA will reimburse such excess payments,
in either case ((i) or (ii)), within thirty (30) Business Days after the date on
which an Audit Report is deemed a Final Audit Report.  SIGA will bear the full
cost of the performance of any such audit, including the fees of SIGA’s Auditor
and the Independent Auditor, unless a Final Audit Report, which covers the
entire Calendar Year, discloses a variance to the detriment of the auditing
Party of more than [***] from the amount of the original report, royalty or
payment calculation, in which case MMT will bear the full cost of the
performance of such audit.  The results of such audit, including any
determination made by the Independent Auditor, will be final, absent manifest
error.
 
18

--------------------------------------------------------------------------------

6.6          Blocked Payment and Indemnification.  If either Party utilizes a
Restricted Party in the activities contemplated under this Agreement, without a
license or other authorization required by Global Trade Control Laws or in
circumstances where reimbursement by the non-utilizing Party would violate or
create exposure to adverse consequences under Global Trade Laws, the
non-utilizing Party shall not be responsible for any payments due to the
utilizing Party or any other party resulting from the activities involving such
Restricted Party even if the contractual obligation related thereto has already
accrued. Any and all payments due to such utilizing Party or any other party
resulting from such activity involving a Restricted Party shall be entirely at
such utilizing Party’s expense. Further, if the conduct of any activity or a
transaction under this Agreement was in violation of applicable Global Trade
Control Laws for any reason, such violating Party shall indemnify the other
Party for any liability resulting from such activity or transaction, including
any and all fines and penalties assessed to such other Party as a result of such
activity or transaction.
 
6.7          Source of Recovery.  Any outstanding amounts due and payable by
SIGA pursuant to the terms of this Agreement, including reimbursements for
Supply Penalties pursuant to Section 5.5 and any amounts owed to an MMT
Indemnitee pursuant to SIGA’s indemnification obligations in Section  9.1, at
MMT’s option, can be set-off by MMT from any Quarterly Payment until such
amounts are fully recovered; provided that any amounts that are subject to a
dispute properly brought under ARTICLE 12  may not be set-off pursuant to this
Section 6.7.
 
6.8          Taxes.
 
(a)          Taxes on Income.  Each Party will pay all taxes (including related
interest and penalties) imposed on its share of income arising directly or
indirectly from the efforts of, or the receipt or deemed receipt of any payment
by, such Party under this Agreement.
 
(b)          Tax Withholding.  Subject to Section 6.8(c) and Section 6.8(d), if
any taxes (including related interest and penalties) are required to be withheld
by or on behalf of MMT with respect to an amount payable to SIGA, (a) MMT will
withhold such taxes from such amount, timely pay the withheld taxes to the
proper taxing authority and furnish reasonably satisfactory proof of payment to
SIGA; and (b) SIGA will reasonably assist MMT in its efforts to obtain a refund
of or credit for such withholding tax in accordance with Section 6.8(c). Any
amount actually withheld and remitted by MMT to a taxing authority pursuant to
this Section 6.8(b) will be treated for all purposes of this Agreement as having
been paid to SIGA.  If MMT makes a payment without deduction for tax withholding
and an amount of tax should have been withheld from such payment, MMT shall be
entitled to recover the under withheld tax by an additional withholding from any
amount payable to SIGA under this Agreement, and to the extent such recovery is
insufficient, SIGA shall indemnify MMT for any such amount.  No amount shall be
withheld, or a reduced amount shall be withheld, as applicable, if, in
accordance with Section 6.8(d), a Party that is entitled to a payment timely
furnishes the other Party with the necessary tax forms and other documents
prescribed by Laws, which shall be in a form reasonably satisfactory to the
Party receiving the documents, identifying that the relevant payment is exempt
from tax or subject to a reduced tax rate.
 
19

--------------------------------------------------------------------------------

(c)          VAT.  It is understood and agreed between the Parties that the
amount of any payments contemplated under this Agreement are exclusive of any
value added tax, sales tax or any similar tax (“VAT”), which shall be added
thereon as applicable.  Where VAT is properly added to a payment made under this
Agreement, MMT or SIGA, as applicable, will pay the amount of the VAT, if
applicable, but only on receipt of a valid tax invoice issued in accordance with
applicable Law of the country in which the VAT is chargeable.
 
(d)          Tax Cooperation.  The Parties agree to cooperate with one another
and use reasonable efforts to reduce or eliminate tax withholding, VAT or
similar obligations in respect of royalties, milestone payments, and other
amounts payable under this Agreement.  SIGA and MMT will provide each other with
any applicable tax forms that may be reasonably necessary in order for the other
Party not to withhold tax or to withhold tax at a reduced rate under an
applicable income tax treaty or pursuant to applicable internal law.  Each Party
will provide the other with reasonable assistance to enable the recovery, as
permitted by Law, of withholding taxes, VAT, or similar obligations resulting
from payments made under this Agreement, such recovery to be for the benefit of
MMT or SIGA, as applicable, to the extent it has complied with the requirements
of this Section 6.8 in respect of such obligations.
 
ARTICLE 7

INTELLECTUAL PROPERTY
 
7.1          Ownership of SIGA Intellectual Property.  Subject to the license
granted to MMT under Section 2.1, SIGA shall own and retain all of its rights,
title and interest in and to the SIGA Intellectual Property and the goodwill
related to such Intellectual Property.
 
7.2          Intellectual Property Maintenance.  SIGA shall control and be
solely responsible for, at its sole discretion, the filing, preparation,
prosecution, enforcement, maintenance and defense of the SIGA Intellectual
Property worldwide and all claims and other aspects related thereto at SIGA’s
sole cost and expense, except as set forth in Section 7.3.
 
7.3          New Patents and Trademarks.  For each Active Country, SIGA shall 
prosecute (a) applications in respect of any SIGA Patents listed on Schedule 1,
and (b) trademark registrations for the SIGA Trademarks listed on Schedule 2 (or
such other Trademark in respect of the Products as mutually agreed by the
Parties at the JSC), in each case ((a) and (b)), with the appropriate
Governmental Authorities, provided that there are no Trademarks which may be
substantially similar or Patents which may limit patentability, and provided
further, if SIGA determines that it is not commercially reasonable to prosecute
such Patents and Trademarks, SIGA shall consult with MMT in respect of the
appropriate prosecution strategy in such Active Country.  For clarity, any new
Patent or Trademark filed and/or registered, as applicable, by SIGA, pursuant to
this Section 7.3 shall be deemed a SIGA Patent or a SIGA Trademark,
respectively, and shall be subject to the grant of rights to MMT set forth in
Section 2.1.  SIGA’s obligation to make the filings described in the first
sentence of this Section 7.3 shall not apply with respect to an Active Country
if the Product is sold in such Active Country pursuant to a Special Access
Approval or other Regulatory Approval, without the need to file for SIGA Patents
or SIGA Trademarks in such country.
 
20

--------------------------------------------------------------------------------

ARTICLE 8

REPRESENTATIONS AND WARRANTIES; COVENANTS
 
8.1          Mutual Representations and Warranties.  Each Party hereby
represents and warrants to the other Party as follows:
 
(a)          Corporate Existence.  As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
Laws of the jurisdiction in which it was incorporated or formed;
 
(b)          Corporate Power, Authority and Binding Agreement.  As of the
Effective Date, (i) it has the power and authority and the legal right to enter
into this Agreement and perform its obligations hereunder; (ii) it has taken all
necessary action on its part required to authorize the execution and delivery of
this Agreement and the performance of its obligations hereunder; and (iii) this
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, and binding obligation of such Party that is
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting or relating to
the enforcement of creditors’ rights generally, and general principles of
equity;
 
(c)          No Conflict.  The execution and delivery of this Agreement, the
performance of such Party’s obligations hereunder and the licenses and
sublicenses to be granted pursuant to this Agreement (i) do not and will not
conflict with or violate any requirement of Laws existing as of the Effective
Date; (ii) do not and will not conflict with or violate the certificate of
incorporation, by-laws or other organizational documents of such Party; and
(iii) do not and will not conflict with, violate, breach or constitute a default
under any contractual obligations of such Party or any of its Affiliates
existing as of the Effective Date;
 
(d)          Other Rights.  Neither such Party nor any of its respective
Affiliates is a party to or otherwise bound by any oral or written contract or
agreement that will result in any other Person obtaining any interest in, or
that would give to any other Person any right to assert any claim in or with
respect to, any of such Party’s rights under this Agreement;
 
21

--------------------------------------------------------------------------------

(e)          No Violation.  Neither such Party nor any of its respective
Affiliates is under any obligation to any Person, contractual or otherwise, that
is in violation of the terms of this Agreement or that would impede the
fulfillment of such Party’s obligations hereunder; and
 
(f)          No Debarment.  As of the Effective Date, neither such Party, its
respective Affiliates, nor any of its respective employees, consultants or
contractors involved in the performance of activities under this Agreement:
 
(i)          is debarred under Section 306(a) or 306(b) of the FD&C Act or by
the analogous Laws of any Regulatory Authority;
 
(ii)         has, to such Party’s knowledge, been charged with, or convicted of,
any felony or misdemeanor within the ambit of 42 U.S. C. §§ 1320a-7(a),
1320a-7(b)(l)-(3), or pursuant to the analogous Laws of any Regulatory
Authority, or is proposed for exclusion, or the subject of exclusion or
debarment proceedings by a Regulatory Authority;
 
(iii)        is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any U.S. or non-U.S. healthcare programs (or has
been convicted of a criminal offense that falls within the scope of 42 U.S. C.
§1320a-7 but not yet excluded, debarred, suspended, or otherwise declared
ineligible), or excluded, suspended or debarred by a Governmental Authority from
participation, or otherwise ineligible to participate, in any government
contract or program, including procurement or non-procurement programs; and
 
(iv)        is a Restricted Party or is owned or controlled by a Restricted
Party.
 
8.2          Additional Representations, Warranties and Covenants of SIGA. SIGA
represents and warrants to MMT as of the Effective Date, and covenants to MMT
during the Term, as follows:
 
(a)          SIGA Patent Schedule.  Schedule 1 sets forth a true and complete
list of all SIGA Patents owned or otherwise Controlled by SIGA or its Affiliates
that relate to the Product or its Manufacture or use, including in the case of
SIGA Patents that are licensed to SIGA, the name of the owner(s) and licensor(s)
and the agreement(s) providing SIGA with Control.
 
(b)          Title; Encumbrances. Except as set forth on Schedule 8.2(b), (i) it
has sufficient legal or beneficial title, ownership or license, rights, free and
clear from any mortgages, pledges, liens, security interests, options,
conditional and installment sale agreements, encumbrances, charges or claims of
any kind, of or to the SIGA Intellectual Property to grant the licenses to MMT
as purported to be granted pursuant to this Agreement and (ii) no Third Party
has taken any action before any patent and trademark office (or similar
Governmental Authority), which would render any of the SIGA Intellectual
Property invalid or unenforceable;
 
(c)          Notice of Infringement or Misappropriation; Non-Infringement of
Rights by Third Parties.  To SIGA’s knowledge, no Third Party is infringing or
misappropriating or has infringed the SIGA Intellectual Property.  In addition,
it has not received any notice from any Third Party asserting or alleging that
(i) the Product or any SIGA Trademark has infringed or misappropriated the
intellectual property rights of any Third Party or (ii) the performance of MMT’s
obligations under this Agreement infringes or would infringe any Third Party
intellectual property rights;
 
22

--------------------------------------------------------------------------------

(d)          Non-Infringement of Third Party Rights.  To SIGA’s knowledge, the
Commercialization of the Product can be carried out as contemplated by this
Agreement as of the Effective Date without infringing any issued patents or
pending applications controlled by a Third Party and without infringing any
Trademark rights of any Third Party.
 
(e)          Non-Assertion by Third Parties.  No Third Party has asserted or
threatened in writing legal action asserting, that the SIGA Patents or the SIGA
Trademarks are invalid or unenforceable by challenging or threatening to
challenge the inventorship, ownership, SIGA’s right to use, scope, validity or
enforceability of any SIGA Patent (including by way of example, through the
institution or written threat of institution of interference, derivation,
post-grant review, opposition, nullity or similar invalidity proceedings before
any Governmental Authority);
 
(f)           No Proceeding.  There are no pending, and to SIGA’s knowledge, no
threatened, adverse actions, claims, investigations, suits or proceedings
against SIGA or any of its Affiliates, at law or in equity, or before or by any
Governmental Authority, involving the SIGA Intellectual Property or the Product,
nor to SIGA’s knowledge has any such adverse action, claim, investigation, suit
or proceeding been brought or threatened since the inception of SIGA as a
company, in each case, which has been resolved in a manner that impairs any of
SIGA’s rights in and to any such SIGA Intellectual Property or the Product;
 
(g)          No Consents.  No authorization, consent, approval of a Third Party,
nor any license, permit, exemption of or filing or registration with or
notification to any court or Governmental Authority is or will be necessary for
the (i) valid execution, delivery or performance of this Agreement by SIGA,
including SIGA’s obligations under this Agreement; (ii) the consummation by SIGA
of the transactions contemplated hereby and the rights conveyed to MMT
hereunder; or (iii) prevention of the termination of any right, privilege,
license or agreement relating to the SIGA Intellectual Property or the
continuation thereof following the Effective Date;
 
(h)          No Non-Competition Agreements.  Neither SIGA nor any of its
Affiliates are bound by any non-competition agreements related to the Product;
 
(i)           Compliance with Laws.  SIGA has complied with all Laws in
connection with the prosecution of the SIGA Patents, including any duty of
candor owed to any patent office pursuant to such Laws;
 
(j)           No Grant of Rights.  As of the Effective Date, there are no rights
with respect to the Product or the SIGA Trademarks in the Territory granted by
SIGA, in each case, to any Person or entity other than MMT;
 
23

--------------------------------------------------------------------------------

(k)          No Third Party Rights to Sublicense.  No Third Party has the right
to sublicense any SIGA Patent or SIGA Trademark without the express written
consent of SIGA, which consent will be withheld if in any way it conflicts with
this Agreement.
 
(l)           No Unauthorized Use.  Neither SIGA nor any of its Affiliates has
received any written notice of any unauthorized use, infringement, or
misappropriation by any Person, including any current or former employee or
consultant of SIGA or its Affiliates, in respect of the Product or of any of the
SIGA Intellectual Property;
 
(m)         Intellectual Property Rights.  The SIGA Intellectual Property
includes and will continue to include all intellectual property rights
Controlled by SIGA which are reasonably necessary for the Commercialization of
the Product in accordance with the terms of this Agreement.
 
(n)          Maintenance of SIGA Patent and Trademark Rights.  SIGA will, at
SIGA’s sole discretion, diligently prosecute, maintain, enforce, and defend each
of the SIGA Patents and the SIGA Trademarks reasonably necessary for the
Commercialization of the Product in accordance with the terms of this Agreement.
 
(o)          SIGA Patents and Patent Applications.  (i) The SIGA Patents listed
on Schedule 1 are the only patents and patent applications relating to the
Product in the Field in the Territory which SIGA has an interest either alone or
jointly with any Third Party, and (ii) SIGA does not have knowledge of any
information which leads it to believe that any issued patents included in the
SIGA Patents are invalid or unenforceable;
 
(p)          SIGA Trademarks and Trademark Applications.  (i) The SIGA
Trademarks listed on Schedule 2 are the only Trademarks and Trademark
applications relating to the Product in which SIGA has an interest either alone
or jointly with any Third Party (other than applications made during the Term in
accordance with Section 7.3), and (ii) to SIGA’s knowledge none of the SIGA
Trademarks are invalid or unenforceable;
 
(q)          Renewal and Maintenance Fees.  All material renewal and maintenance
fees due as of the Effective Date with respect to the prosecution and
maintenance of the SIGA Patents and SIGA Trademarks have been paid, and to
SIGA’s knowledge, all issued patents within the SIGA Patents, and each claim set
forth therein are in full force and effect and are valid and enforceable;
 
(r)          Access to Information.  SIGA has allowed, and will continue to
allow, MMT reasonable access to material information in SIGA’s possession or
Control (i) concerning side effects, injury, toxicity or sensitivity reaction
and incidents or severity thereof with respect to the Product; and (ii) in
respect of the SIGA Intellectual Property and the Product;
 
(s)          Inventors.  The inventors named in the SIGA Patents are, to SIGA’s
knowledge, all of the true inventors for such SIGA Patents and each of such
inventors has assigned to SIGA or its Affiliates all of his or her right, title
and interest to such SIGA Patents and the inventions described therein;
 
24

--------------------------------------------------------------------------------

(t)           Employee Confidentiality Agreements.  All current and former
employees and paid consultants (in the case of academic consultants, those
acting outside the scope of their academic affiliation) of SIGA and its
Affiliates who are or have been substantively involved in the conception,
design, review, evaluation, reduction to practice, or Development of SIGA
Patents or the Product have executed written contracts or are otherwise
obligated to protect the confidential status and value thereof and to vest in
SIGA exclusive ownership of the SIGA Patents and the Product;
 
(u)          Third Party Confidentiality.  With the exception of the Government
Authorities, to our knowledge, no Third Party has any SIGA Know-How in its
possession or Control which is not subject to continuing obligations of
confidentiality owed to SIGA or its Affiliates for at least the duration of the
Term; provided that SIGA Know-How may be disclosed to Governmental Authorities
without a continuing obligation of confidentiality owed to SIGA or its
Affiliates if disclosed in connection with the Promotion of the Product
hereunder or by SIGA outside of the Territory;
 
(v)          Safety and Efficacy.  SIGA is not aware of any problems concerning
the safety or efficacy of the Product (including any of its ingredients) or of
any questions raised by any Regulatory Authority with respect thereto, and SIGA
has provided relevant information to MMT of all adverse drug reactions known to
SIGA relating to the Product or their use;
 
(w)         Good Practices.  The Development and Manufacture of the Product has
been carried out as of the Effective Date in accordance with United States GLP,
GCP and GMP, as applicable and where required.  After the Effective Date, the
Development and Manufacture of the Product will be carried in accordance with
the GLP, GCP and GMP of the United States and any country in the Territory where
the Product has received Regulatory Approval, in all cases, as applicable and
where required; and
 
(x)          Regulatory Matters.
 
(i)          SIGA has provided or made available, when requested by MMT to
conduct its due diligence review, documents and communications in its possession
from and to any Governmental Authority, or prepared by any Governmental
Authority, related to the Product, that may bear on the compliance with the
requirements of any Governmental Authority, including any notice of inspection,
inspection report, warning letter, deficiency letter, or similar communication
(collectively “Compliance Communications”);
 
(ii)         Neither SIGA nor any of its Affiliates has received, with respect
to SIGA Intellectual Property and the Product, any oral or written communication
(including any warning letter, untitled letter, or similar notices) from any
Governmental Authority and, there is no action pending or, to SIGA’s knowledge,
threatened (including any prosecution, injunction, seizure, civil fine,
suspension or recall), in each case alleging that with respect to the SIGA
Intellectual Property or Product, SIGA or any of its Affiliates is not currently
materially in compliance with any and all Laws implemented by such Governmental
Authority (collectively, a “Non-Compliance Action”).  Neither SIGA nor any of
its Affiliates has received any oral or written notice from any Governmental
Authority claiming that the Development, Commercialization or Promotion of the
Product is not in material compliance with all Laws and permits;
 
25

--------------------------------------------------------------------------------

(iii)        As to any Product, during the Term SIGA shall provide, or make
available, to MMT copies of any (A) Compliance Communications within five (5)
Business Days after provision to, or receipt from, any Governmental Authority
and (B) Non-Compliance Action within five (5) Business Days after receipt from a
Governmental Authority; except (in the cases of (A) and (B)) to the extent that
SIGA’s counsel reasonably believes that such disclosure to MMT could violate
applicable privacy Laws or have a significant adverse impact on SIGA’s legal
position or defense (including the loss of attorney-client privilege). In the
event that SIGA determines that disclosure could violate applicable privacy laws
or have a significant adverse impact on its legal position or defense, SIGA
shall promptly notify MMT that it is exercising its right not to disclose; and
 
(iv)        To SIGA’s knowledge, none of SIGA, any of its Affiliates or any of
their respective officers, employees or agents has made, with respect to the
SIGA Intellectual Property or the Product, an untrue statement of a material
fact to any Governmental Authority or has failed to disclose a material fact
required to be disclosed to such Governmental Authority.
 
8.3          Additional Representations and Warranties of MMT.  MMT represents
and warrants to SIGA as of the Effective Date, and covenants to SIGA during the
Term, as follows:
 
(a)          With respect to each country in the Territory in which MMT Promotes
or intends to Promote the Product, if MMT knows or becomes aware that
Governmental Authorities in such country cannot purchase the Product unless the
Product has received Regulatory Approval in such country, then MMT shall
promptly notify SIGA of such requirement; and
 
(b)          With respect to each country in the Territory, MMT has not
received, any oral or written communication relating to the Products or the
Promotion of the Products contemplated by this Agreement (including any warning
letter, untitled letter, or similar notices) from any Governmental Authority in
such country and, there is no action pending or, to MMT’s knowledge, threatened
(including any prosecution, injunction, seizure, civil fine, suspension or
recall), in each case alleging that MMT is not currently materially in
compliance with any and all Laws implemented by such Governmental Authority that
would materially impact MMT’s ability to perform its obligations hereunder in
such country.
 
26

--------------------------------------------------------------------------------

8.4          Covenants.
 
(a)          No Debarment or Restricted Party.  Neither Party will knowingly use
any employee, consultant, contractor or agent or knowingly engage in Promotion,
Commercialization, or distribution of Product to any entity or Person:
 
(i)          who has been debarred under Section 306(a) or 306(b) of the FD&C
Act or pursuant to the analogous Laws of any Regulatory Authority;
 
(ii)         who, to such Party’s knowledge, has been charged with, or convicted
of, any felony or misdemeanor within the ambit of 42 U.S.C. §§ 1320a-7(a),
1320a-7(b)(l)-(3), or otherwise pursuant to the analogous Laws of any Regulatory
Authority, or is proposed for exclusion, or the subject of exclusion or
debarment proceedings by a Regulatory Authority, during the employee’s or
consultant’s employment or contract term with such Party;
 
(iii)        who is excluded, suspended or debarred from participation, or
otherwise ineligible to participate, in any U.S. or non-U.S. healthcare programs
(or who has been convicted of a criminal offense that falls within the scope
of 42 U.S. C. §1320a-7 but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible);
 
(iv)        who is excluded, suspended or debarred by a Governmental Authority
from participation, or otherwise ineligible to participate, in any government
contract or government program, including procurement and non-procurement
programs; or
 
(v)         who is otherwise a Restricted Party.
 
(b)          Each Party will conduct appropriate screening of employees,
consultants, contractors or agents that perform services on behalf of such Party
under this Agreement against the relevant Restricted Party Lists.  Each Party
will notify the other Party promptly, but in no event later than five
(5) Business Days, upon becoming aware that any of its employees, consultants,
contractors or agents has been excluded, debarred, suspended or is otherwise
ineligible, or is the subject of exclusion, debarment or suspension proceedings
by any Regulatory Authority.  Notwithstanding the foregoing, each Party will
notify the other Party immediately in the event that any employee, consultant,
contractor or agent performing services on behalf of such Party under this
Agreement becomes a Restricted Party during the Term and, in such event, the
Parties shall immediately suspend all activities relating thereto, including the
performance of any accrued obligations under this Agreement or any Customer
Contract.
 
(c)          Compliance.
 
(i)          Health Authorities.  Each Party and its Affiliates will comply in
all material respects with all Laws in the Development, Manufacture, Promotion
and Commercialization of the Product and the performance of its obligations
under this Agreement, including where applicable the statutes, regulations and
written directives of the FDA, the EMA, and any Regulatory Authority having
jurisdiction in the Territory, and all applicable Anti-Corruption Laws.
 
27

--------------------------------------------------------------------------------

(ii)         Anti-Corruption.  In connection with the performance of its
obligations under this Agreement, neither Party, including its officers,
directors, employees, or agents, has taken, nor will either Party take during
the Term, any direct or indirect action to knowingly (i) offer, promise,
provide, or authorize the offer or provision of money or anything of value, in
order to improperly or corruptly seek to influence any official, employee, or
representative of a Governmental Authority or any other Person in order to
obtain or retain business or any other improper business advantage, (ii) request
or accept any such improper payment, (iii) establish or maintain any unlawful
fund of corporate monies or other properties, (iv) use any corporate funds for
any illegal contributions, gifts, entertainment, travel or other unlawful
expenses, or (v) cause a violation of any applicable Anti-Corruption Law.  For
illustrative purposes only, an example of the activities described in the second
sentence of this Section 8.4(c) would be to knowingly provide any improper
inducement for a Government Official or other Person to approve, reimburse,
prescribe, or purchase the Product, to influence the outcome of a clinical
trial, or otherwise to benefit a Party’s or its Affiliates’ business activities
improperly.
 
(iii)        Trade Controls.
 
(A)          Each Party will perform the activities under this Agreement in
compliance with all applicable Global Trade Control Laws.
 
(B)          Neither Party will knowingly transfer to the other Party any goods,
software, technology, or services that are (a) controlled at a level other than
EAR99 under the U.S. Export Administration Regulations, (b) controlled under the
U.S. International Traffic in Arms Regulations, (c) specifically identified as
an E.U. Dual Use Item or (d) on an applicable export control list of a foreign
country.
 
(C)          The Parties acknowledge that activities under this Agreement will
not (i) be in or with a Restricted Market, (ii) involve individuals ordinarily
resident in a Restricted Market, or (ii) include companies, organizations, or
Governmental Authorities organized or located in a Restricted Market.
 
(d)          No Violation.  Neither Party nor any of its Affiliates will enter
into an agreement or otherwise create any obligation to any Person or entity,
contractual or otherwise, that is in material violation of the terms of this
Agreement.
 
(e)          Third Party Confidentiality.  SIGA will use Commercially Reasonable
Efforts to (i) maintain the confidentiality of the SIGA Know-How, and (ii)
ensure that no Third Party has any SIGA Know-How in its possession or Control
which is not subject to continuing obligations of confidentiality owed to SIGA
or its Affiliates for at least the duration of the Term; provided that SIGA
Know-How may be disclosed to Governmental Authorities without a continuing
obligation of confidentiality owed to SIGA or its Affiliates if disclosed in
connection with the Promotion of the Product.
 
28

--------------------------------------------------------------------------------

8.5          No Other Representations or Warranties.  EXCEPT AS EXPRESSLY STATED
IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS
OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF EITHER PARTY, AND ALL
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.
 
ARTICLE 9

INDEMNIFICATION
 
9.1          Indemnification by SIGA.  SIGA will, at its sole expense, defend,
indemnify, and hold MMT and its Affiliates and their respective officers,
directors, shareholders, owners, employees, agents and representatives (the “MMT
Indemnitees”) harmless from and against any and all, damages, losses,
liabilities, taxes, costs, expenses (including court costs and reasonable
attorneys’ fees and expenses) and recoveries (collectively, “Losses”) to the
extent arising out of or resulting from any claims, suits, proceedings or
demands of Third Parties (including, for the avoidance of doubt, Governmental
Authorities) (“Claims”), arising from or occurring as a result of (a)
allegations that the Product and /or the SIGA Intellectual Property infringes
any Third Party intellectual property rights, (b) SIGA’s failure to comply with
any Regulatory Approval requirements of Regulatory Authorities in the Territory
with respect to the Product, (c) product liability claims arising from SIGA’s
Development, Manufacture or Commercialization of the Product, (d) the breach of
any of SIGA’s obligations under this Agreement, including SIGA’s representations
and warranties, covenants and other agreements, (e) any breach by SIGA of any
obligation that MMT has delegated or otherwise appointed SIGA to perform under a
Customer Contract and SIGA has agreed to such delegation or appointment in
writing, including a failure to supply the Product to Customers pursuant to the
terms of this Agreement and/or any Customer Contract or (f) the willful
misconduct or gross negligence of SIGA, its Affiliates, or the officers,
directors, employees, agents or representatives of SIGA or its Affiliates in
connection with performance by or on behalf of SIGA of SIGA’s obligations or
exercise of SIGA’s rights under this Agreement.  The foregoing indemnity
obligation will not apply (i) to the extent that (x) the MMT Indemnitees fail to
comply with the indemnification procedures set forth in Section 9.3 and SIGA’s
defense of the relevant Claims is prejudiced by such failure or (y) such Claims
arise out of or result from the gross negligence or willful misconduct of MMT or
its Affiliates or the officers, directors, employees, agents or representatives
of MMT or its Affiliates, or breach by MMT of its representations, warranties or
covenants or any other obligation of MMT hereunder; or (ii) to Claims for which
MMT has an obligation to indemnify SIGA pursuant to Section 9.2, as to which
Claims each Party will indemnify the other to the extent of its respective
liability for such Claims, provided, for clarity, notwithstanding the provisions
of Section 9.2(a) or (b), SIGA shall in all cases be solely responsible for any
Claims relating to matters described in Section 9.1(c) and (e).
 
29

--------------------------------------------------------------------------------

9.2          Indemnification by MMT.  MMT will, at its sole expense, defend,
indemnify, and hold SIGA and its Affiliates and their respective officers,
directors, shareholders. owners, employees, agents and representatives (the
“SIGA Indemnitees”) harmless from and against any and all Losses to the extent
arising out of or resulting from any Claims arising from or occurring as a
result of (a) the breach of any of MMT’s obligations under this Agreement,
including MMT’s representations and warranties, covenants and other agreements,
(b) subject to Section 9.1(e) any breach by MMT under any Customer Contract,
including MMT’s representations and warranties, covenants and other agreements,
or the failure to comply with this Agreement, or (c) the willful misconduct or
gross negligence of MMT, its Affiliates, or the officers, directors, employees,
agents or representatives of MMT or its Affiliates in connection with
performance by or on behalf of MMT of MMT’s obligations or exercise of MMT’s
rights under this Agreement.  The foregoing indemnity obligation will not apply
(i) to the extent that (x) the SIGA Indemnitees fail to comply with the
indemnification procedures set forth in Section 9.3 and MMT’s defense of the
relevant Claims is prejudiced by such failure or (y) such Claims arise out of or
result from the gross negligence or willful misconduct of SIGA or its Affiliates
or the officers, directors, employees, agents or representatives of SIGA, or any
breach by SIGA of its representations, warranties or covenants hereunder; or
(ii) to Claims for which SIGA has an obligation to indemnify MMT pursuant to
Section 9.1, as to which Claims each Party will indemnify the other to the
extent of its respective liability for such Claims.
 
9.3          Indemnification Procedures.  The Party claiming indemnity under
this ARTICLE 9 (the “Indemnified Party”) shall give written notice to the Party
from whom indemnity is being sought (the “Indemnifying Party”) promptly after
becoming aware of a Claim for which indemnity may be sought hereunder (it being
understood and agreed, however, that the failure by an Indemnified Party to give
notice of a Claim for which indemnity may be sought as provided in this Section
9.3 shall not relieve the Indemnifying Party of its indemnification obligation
under this Agreement except that in no event shall the Indemnifying Party be
liable for any Losses that result from any delay in providing such notice).  The
Indemnified Party will provide the Indemnifying Party with reasonable
assistance, at the Indemnifying Party’s reasonable expense, in connection with
the defense of the Claim for which indemnity is being sought.  The Indemnified
Party may participate in and monitor such defense with counsel of its own
choosing at its sole expense; provided, however, the Indemnifying Party shall
assume and conduct the defense of the Claim and may so defend any such Claim
with counsel of its choosing. The Indemnifying Party will not settle any Claim
without the prior written consent of the Indemnified Party, not to be
unreasonably withheld, unless the settlement involves only the payment of money
by the Indemnifying Party.  So long as the Indemnifying Party is actively
defending the Claim in good faith, the Indemnified Party will not settle or
compromise any such Claim without the prior written consent of the Indemnifying
Party.  If the Indemnifying Party does not assume and conduct the defense of the
Claim as provided above, (a) the Indemnified Party may defend against, consent
to the entry of any judgment, or enter into any settlement with respect to such
Claim in any manner the Indemnified Party may deem reasonably appropriate (and
the Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith), and (b) the Indemnifying Party will
remain responsible to indemnify the Indemnified Party as provided in this
ARTICLE 9.  The assumption of the defense by the Indemnifying Party will not be
construed as an acknowledgment that the Indemnifying Party is liable to
indemnify the Indemnified Party with respect to such Claim, nor will it
constitute a waiver by the Indemnifying Party of any defenses it may assert
against the Indemnified Party’s claim for indemnification.
 
30

--------------------------------------------------------------------------------

9.4          Insurance.  MMT and SIGA shall each, at their sole cost and
expense, procure and maintain (a) commercial general liability insurance in
amounts not less than $[***] per incident and $[***] annual aggregate, and (c)
product liability insurance in amounts not less than $[***] annual aggregate,
and each naming the other Party as additional insured.  MMT and SIGA shall
maintain such insurance throughout the Term, and shall from time to time provide
copies of certificates of such insurance the other Party upon request.
 
9.5          Limitation of Liability.  EXCEPT (I) IN THE EVENT OF THE FRAUD OF A
PARTY OR OF A PARTY’S BREACH OF ITS OBLIGATIONS UNDER ARTICLE 7 (INTELLECTUAL
PROPERTY) OR ARTICLE 10 (CONFIDENTIALITY), OR (II) TO THE EXTENT ANY SUCH
DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR WHICH A
PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 9, NEITHER PARTY NOR ANY OF
ITS AFFILIATES OR SUBLICENSEES SHALL BE LIABLE TO THE OTHER IN CONTRACT, TORT,
NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE, REMOTE, EXEMPLARY OR SPECULATIVE DAMAGES OR
OTHER DAMAGES THAT ARE NOT PROBABLE AND REASONABLY FORESEEABLE AND IRRESPECTIVE
OF WHETHER THAT PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF,
OR OTHERWISE MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE;
PROVIDED, FOR CLARITY, [***].
 
ARTICLE 10

CONFIDENTIALITY
 
10.1        Confidentiality.  Each Party agrees that, during the Term and for a
period of [***] years thereafter, such Party and its Affiliates will keep
confidential and will not publish or otherwise disclose and will not use for any
purpose other than as provided for in this Agreement (which includes the
exercise of any rights or the performance of any obligations hereunder) any
Confidential Information furnished to it or its Affiliates by the other Party or
its Affiliates pursuant to this Agreement, except to the extent expressly
authorized by this Agreement or as otherwise agreed to in writing by the
Parties; provided, however, that the confidentiality and non-use obligations
imposed by this Agreement with respect to trade secrets included in an item of
Confidential Information will continue for as long as the disclosing Party
continues to treat such Confidential Information as a trade secret.  The
foregoing confidentiality and non-use obligations do not apply to any portion of
the other Party’s Confidential Information that the receiving Party can
demonstrate by competent written proof:
 
31

--------------------------------------------------------------------------------

(a)          was already known to the receiving Party or its Affiliate, other
than under an obligation of confidentiality hereunder, at the time of disclosure
by the other Party or any of its Affiliates;
 
(b)          was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party or any of its
Affiliates;
 
(c)          became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party or any of its Affiliates in breach of this Agreement;
 
(d)          was disclosed to the receiving Party or any of its Affiliates by a
Third Party who had a legal right to make such disclosure and who did not obtain
such information directly or indirectly from the other Party or any of its
Affiliates; or
 
(e)          was independently discovered or developed by the receiving Party or
any of its Affiliates without access to or aid, application or use of the other
Party’s Confidential Information, as evidenced by a contemporaneous writing.
 
10.2       Authorized Disclosure.  Notwithstanding the obligations set forth in
Section 10.1, either Party or its respective Affiliates may disclose the other
Party’s Confidential Information and the terms of this Agreement to the extent:
 
(a)          such disclosure is reasonably necessary (i) for the filing or
prosecuting of Patent or Trademark rights as contemplated by this Agreement;
(ii) to comply with the requirements of Regulatory Authorities with respect to
obtaining and maintaining Regulatory Approval of Product; or (iii) for
prosecuting or defending litigation as contemplated by this Agreement;
 
(b)          such disclosure is reasonably necessary to its officers, directors,
employees, agents, consultants, contractors, licensees, sublicensees, attorneys,
accountants, lenders, insurers, shareholders, or licensors on a need-to-know
basis for the sole purpose of performing its obligations or exercising its
rights under this Agreement; provided that in each case, the disclosees are
bound by obligations of confidentiality and non-use no less stringent than those
contained in this Agreement;
 
(c)          such disclosure is reasonably necessary to any bona fide potential
or actual investor, acquiror, merger partner, or other financial or commercial
partner for the sole purpose of evaluating an actual or potential investment,
acquisition or other business relationship with the disclosing Party; provided
that in each case, the disclosees are bound by written obligations of
confidentiality and non-use having a minimum term of two (2) years; or
 
32

--------------------------------------------------------------------------------

(d)          such disclosure is reasonably necessary to comply with Laws,
including regulations promulgated by applicable security exchanges, court order,
administrative subpoena or other order.
 
Notwithstanding the foregoing, if either Party or any of its respective
Affiliates is required to make a disclosure of the other Party’s Confidential
Information pursuant to Section 10.2(a) or 10.2(d), such Party will promptly
notify the other Party of such required disclosure and, upon the other Party’s
request, such Party and its Affiliates will use reasonable efforts to obtain, or
to assist the other Party in obtaining, a protective order preventing or
limiting the required disclosure at the non-disclosing Party’s sole cost.
 
10.3        Technical Publication.  Upon request, SIGA will provide to MMT
publications, and other forms of public disclosure such as abstracts and
presentations, of results of studies carried out to the extent they relate to
the Product and are not protected by a confidentiality agreement with a Third
Party, in each case, as soon as reasonably practicable after such disclosure.
 
10.4        Publicity; Terms of Agreement.
 
(a)          The Parties agree that the material terms of this Agreement are the
Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in this Section 10.4.
 
(b)          SIGA may make a public announcement of the execution of this
Agreement in the form attached as Exhibit C, which will be issued on or promptly
after the Effective Date.
 
(c)          If either Party or its Affiliates desires to make a public
announcement concerning the material terms of this Agreement such Party will
give reasonable prior advance notice of the proposed text of such announcement
to the other Party for its prior review and approval (except as otherwise
provided herein), such approval not to be unreasonably withheld.  A Party
commenting on such a proposed announcement will provide its comments, if any,
within five (5) Business Days after receiving the announcement for review, or
such shorter period as may be reasonably required in order for the proposing
Party to comply with any applicable deadline for making such announcement (as
such deadline is communicated by the proposing Party to the commenting Party). 
In addition, where required by Laws or sought by either Party, including
regulations promulgated by applicable security exchanges, such Party or its
Affiliates may make a press release announcing the achievements of any material
event with respect to this Agreement or the Parties’ performance thereof,
subject only to the review procedure set forth in the preceding sentence;
provided that the review period will be reduced to two (2) Business Days (or
such shorter period as may be reasonably required in order for the proposing
Party to comply with any applicable deadline for making such press release, as
such deadline is communicated by the proposing Party to the commenting Party) if
the deadline for making such disclosure is five (5) or fewer Business Days after
such achievement or event. In relation to the other Party’s review of such an
announcement, such other Party may make specific, reasonable comments on such
proposed press release within the prescribed time for commentary, but will not
withhold, condition, or delay its consent to disclosure of the information.
Neither Party nor their respective Affiliates are required to seek the
permission of the other Party to repeat any information regarding the terms of
this Agreement that has already been publicly disclosed by such Party or its
Affiliate, or by the other Party or its Affiliate, in accordance with this
Section 10.4, if such information remains accurate as of such time.
 
33

--------------------------------------------------------------------------------

(d)          The Parties acknowledge that either or both Parties may be
obligated to file under Laws a copy of this Agreement with the U.S. Securities
and Exchange Commission (“SEC”) or other Governmental Authorities.  Each Party
will make such a required filing and will request confidential treatment of the
commercial terms and sensitive technical or other competitively sensitive terms
hereof and thereof to the extent such confidential treatment is available to
such Party or file redacted versions of such terms as permitted by the SEC. In
the event of any such filing, the filing Party will provide the other Party with
a copy of this Agreement marked to show the provisions for which such Party
intends to seek confidential treatment and will reasonably consider and
incorporate the other Party’s comments thereon to the extent consistent with the
legal requirements, with respect to the filing Party, governing disclosure of
material agreements and material information that must be publicly filed.
 
10.5        Prior Confidentiality Agreements.  Any prior confidentiality
agreements between the Parties are hereby superseded by this Agreement. 
Additionally, all information disclosed by a Party or its Affiliates to the
other Party or its Affiliates pursuant to any prior confidentiality agreements
shall be deemed to be such Party’s Confidential Information disclosed hereunder
and the confidentiality, non-use and non-disclosure obligations set forth in
this ARTICLE 10 will apply to the receiving Party, its Affiliates and
disclosees.  If any such obligations conflict with the obligations set forth in
any prior confidentiality agreements, then the receiving Party, its Affiliates
and disclosees will comply with the more stringent obligations.
 
10.6        Return of Confidential Information.  Except as otherwise set forth
in this Agreement, upon termination of this Agreement, the receiving Party shall
promptly return, or upon request of the disclosing party destroy and provide
written certification of such destruction, all of the disclosing Party’s
Confidential Information, including all reproductions and copies thereof in any
medium, except that the receiving Party may retain a reasonable number of
archival copies as may be required by Law or its reasonable standard document
retention policies.
 
10.7        Unauthorized Use.  If either Party becomes aware or has knowledge of
any unauthorized use or disclosure of the other Party’s Confidential
Information, it will promptly notify the other Party in writing of such
unauthorized use or disclosure.
 
10.8        Exclusive Property.  All Confidential Information is the sole and
exclusive property of the disclosing Party and the permitted use thereof by the
receiving Party for purposes of its performance hereunder will not be deemed a
license or other right of the receiving Party to use any such Confidential
Information for any other purpose.
 
34

--------------------------------------------------------------------------------

ARTICLE 11

TERM AND TERMINATION
 
11.1        Term.  This Agreement becomes effective on the Effective Date and,
unless earlier terminated as provided in this ARTICLE 11, shall continue until
the five (5) year anniversary of the Effective Date (the “Initial Term”).  This
Agreement shall be automatically renewed for successive three (3) year terms
thereafter (each a “Renewal Term” and together with the Initial Term, the
“Term”) until and unless (i) either Party provides the other Party written
notice of non-renewal no later than ninety (90) days prior the end of the
Initial Term or any Renewal Term or (ii) earlier terminated as provided in this
ARTICLE 11.
 
11.2        Termination for Cause.
 
(a)          This Agreement may be terminated by either Party on
country-by-country basis, or in its entirety, upon [***] days prior written
notice at any time during the Term by giving written notice to the other Party
in the event that such other Party has committed a material breach of its
obligations under this Agreement with respect to such country(ies) or the
Agreement in its entirety, as applicable, and such material breach remains
uncured for [***] days from the date of such notice.
 
(b)          Either Party may terminate this Agreement in its entirety
immediately by written notice if the other Party (i) applies for or consents to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of all or a substantial part of its property,
(ii) makes a general assignment for the benefit of its creditors, (iii)
commences a voluntary case under the Bankruptcy Code of any country, (iv) files
a petition seeking to take advantage of any Laws relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or readjustment of debts,
(v) fails to controvert in a timely and appropriate manner, or acquiesces in
writing to, any petition filed against it in any involuntary case under the
Bankruptcy Code of any country, (vi) takes any corporate action to effect any of
the foregoing, (vii) has a proceeding or case commenced against it in any court
of competent jurisdiction, seeking (A) its liquidation, reorganization,
dissolution or winding-up, or the composition or readjustment of its debts, (B)
the appointment of a trustee, receiver, custodian, liquidator or the like of all
or any substantial part of its assets, or (C) similar relief under the
Bankruptcy Code of any country, or an order, judgment or decree approving any of
the foregoing is entered and continues unstayed for a period of sixty (60) days,
or (viii) has an order for relief against it entered in an involuntary case
under the Bankruptcy Code of any country.
 
(c)          SIGA may immediately terminate this Agreement on a
country-by-country basis on notice to MMT if SIGA receives any information that
it in good faith determines to be evidence of an actual breach by MMT or its
Affiliates of Section 8.4(c)(ii) in such country.  In the event of such
termination, SIGA shall have no liability to MMT for any charges, fees,
reimbursements, or other compensation or claims under this Agreement with
respect to such country, including for services previously performed.
 
35

--------------------------------------------------------------------------------

11.3        Termination Upon Certain Changes of Control.  [***].
 
11.4        Termination for Failure to [***]. SIGA may terminate this Agreement
immediately upon written notice to MMT if MMT does not, in accordance with the
provisions of Section 2.3, notify SIGA in writing [***].
 
11.5        Termination for Convenience.  Notwithstanding any other provision of
this Agreement, MMT may at any time terminate this Agreement on
country-by-country basis, or in its entirety, upon [***] months’ prior written
notice to SIGA.
 
11.6        Effect of Termination.  Upon termination of this Agreement pursuant
to this ARTICLE 11, for all Customer Contracts then in force in the Territory,
MMT shall either (i) promptly exercise its rights to terminate such Customer
Contracts pursuant to termination rights accruing from the occurrence of a
termination of this Agreement or otherwise or (ii) upon timely written request
of SIGA, use Commercially Reasonable Efforts to assign any Customer Contract
identified in such notice then in force to SIGA.  SIGA shall be solely
responsible for all costs and expenses incurred under or in connection with the
assignment of a Customer Contract to SIGA pursuant to clause (ii) of this
Section 11.6.  All costs, penalties or other expenses incurred under or in
connection with any Customer Contract as a result of MMT’s termination of a
Customer Contract pursuant to clause (i) of this Section 11.6 shall be the
responsibility of the Party terminating this Agreement, provided that in the
event of a termination under Section 11.2, such costs shall be the
responsibility of the non-terminating Party.
 
11.7        Survival.  Termination or expiration of this Agreement will not
affect rights or obligations of the Parties under this Agreement that have
accrued before the date of termination or expiration, including any accrued
obligations relating to the delivery of the Product pursuant to ARTICLE 5. 
Notwithstanding anything to the contrary, the following provisions will survive
any expiration or termination of this Agreement: Section 5.6 (Adverse Event
Reporting), Section 7.1 (Ownership of SIGA Intellectual Property), ARTICLE 1
(Definitions), ARTICLE 6 (Payments) (solely with respect to accrued payment
obligations as of the date of termination or expiration of this Agreement),
ARTICLE 9 (Indemnification), ARTICLE 10 (Confidentiality), ARTICLE 11 (Term and
Termination), ARTICLE 12 (Dispute Resolution) and ARTICLE 13 (Miscellaneous).
 
ARTICLE 12

DISPUTE RESOLUTION
 
12.1        Executive Officer Resolution.  Except with respect to disputes
arising from the delivery of an Audit Report which disputes shall be governed by
the terms of Section 6.6, if any dispute or disagreement arises between the
Parties in respect of this Agreement, to the extent not resolved by the JSC:
 
(a)          The Party claiming that such a dispute exists will give notice in
writing to the other Party of the nature of the dispute (a “Notice of Dispute”).
 
36

--------------------------------------------------------------------------------

(b)          Within thirty (30) days of receipt of a Notice of Dispute, the
Parties’ Executive Officers will meet and confer in person or by teleconference
and at this meeting will use their reasonable efforts to resolve such dispute.
 
(c)          If, within a further period of thirty (30) days, or in any event
within sixty (60) days of initial receipt of the Notice of Dispute, the dispute
has not been resolved, or if, for any reason, the meeting described in Section
12.1(b) has not been held within sixty (60) days of initial receipt of the
Notice of Dispute, then the Parties agree that either Party may initiate
litigation to resolve such dispute.
 
(d)          Notwithstanding any provision of this Agreement to the contrary,
either Party may immediately seek preliminary, temporary or permanent injunctive
and other equitable relief in any court of competent jurisdiction to (i) prevent
or curtail any actual or threatened breach of this Agreement that is reasonably
likely to cause it irreparable harm or (ii) enforce its rights under this
Agreement.
 
12.2        Governing Law.  This Agreement and all disputes arising out of or
related to this Agreement or any breach hereof are governed by and construed
under the Laws of the State of New York, without giving effect to any choice of
law principles that would require the application of the Laws of a different
state.
 
12.3        Jurisdiction.  Each Party to this Agreement hereby (a) irrevocably
submits to the exclusive jurisdiction of the state courts of the State of New
York or the United States District Court for the Southern District of New York
for the purpose of any and all actions, suits or proceedings arising in whole or
in part out of, related to, based upon or in connection with this Agreement or
the subject matter hereof, (b) waives to the extent not prohibited by Law, and
agrees not to assert, by way of motion, as a defense or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred to any
court other than one of the above-named courts or that this Agreement or the
subject matter hereof may not be enforced in or by such court and (c) agrees not
to commence any such action other than before one of the above-named courts nor
to make any motion or take any other action seeking or intending to cause the
transfer or removal of any such action to any court other than one of the
above-named courts whether on the grounds of forum non conveniens or otherwise.
 
12.4        NO JURY TRIAL.  THE PARTIES EXPRESSLY WAIVE AND FOREGO, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.
 
37

--------------------------------------------------------------------------------

ARTICLE 13

MISCELLANEOUS
 
13.1       Entire Agreement; Amendment.  This Agreement, including the Schedules
and Exhibits hereto, together with the confidentiality agreements referenced in
Section 10.5, and any other documents delivered pursuant hereto or thereto, sets
forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto and thereto and their Affiliates with respect to the
subject matter hereof and supersedes, as of the Effective Date, all prior and
contemporaneous agreements and understandings between the Parties with respect
to the subject matter hereof.  There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties with respect to the subject matter of this
Agreement other than as are set forth in this Agreement.  No subsequent
alteration, amendment, change or addition to this Agreement will be binding upon
the Parties unless reduced to writing and signed by an authorized officer of
each Party.
 
13.2        Force Majeure.  Both Parties will be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the non-performing Party promptly provides notice
of the prevention to the other Party.  Such excuse will continue for so long as
the condition constituting force majeure continues and the non-performing Party
takes reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure includes conditions beyond the control of the Parties,
including an act of God, war, civil commotion, terrorist act, epidemic, failure
or default of public utilities or common carriers, destruction of production
facilities or materials by fire, earthquake, and storm or like catastrophe. 
Notwithstanding the foregoing, a Party will not be excused from making payments
owed hereunder because of a force majeure affecting such Party.  If a force
majeure persists for more than sixty (60) days, then the Parties will discuss in
good faith the modification of the Parties’ obligations under this Agreement to
mitigate the delays caused by such force majeure.
 
13.3        Notices.  Any notice required or permitted to be given under this
Agreement will be in writing, will specifically refer to this Agreement, and
will be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 13.3, and will be deemed to have been given for all purposes
(a) when received, if hand-delivered or sent by email with non-automated
confirmed read receipt or a reputable courier service, or (b) five (5) Business
Days after mailing, if mailed by first class certified or registered airmail,
postage prepaid, return receipt requested.
 

 
If to SIGA:
SIGA Technologies, Inc.
31 East 62nd Street, 5th Floor
New York, NY 10065
   
Attn:  General Counsel



38

--------------------------------------------------------------------------------

With copies to (which will not constitute notice):
 

   
Lily Wound, Esq.
WilmerHale
7 World Trade Center
250 Greenwich Street
New York, NY 10007
   
Email:  lily.wound@wilmerhale.com
       
If to MMT:
Meridian Medical Technologies, Inc.
6350 Stevens Forest Road, Suite 301
Columbia, Maryland 21046
   
Attn:  General Manager
With a copy to: Legal Department



With a copy to (which will not constitute notice):
 

 
Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, NY 10019-9710
Attn:  Lowell Dashefsky and Eric Rothman
 
Email:    lowell.dashefsky @arnoldporter.com and
eric.rothman@arnoldporter.com



13.4        No Strict Construction; Interpretation; Headings.  The language in
this Agreement is to be construed in all cases according to its fair meaning. 
Except where the context otherwise requires, wherever used, the singular
includes the plural, the plural the singular, the use of any gender applies to
all genders. The word “or” is used in the disjunctive sense and the word “and”
is used in the conjunctive sense.  The captions of this Agreement are for
convenience of reference only and in no way define, describe, extend, or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement.  The term “including,” “include,” or “includes”, whether or
not followed by “without limitation” or “including, but not limited to,” or
words of similar import, shall be construed to mean in each case including,
without limiting the generality of any description preceding such term.  The
Parties agree that no meaning should be inferred about the use of “without
limitation” or “including, but not limited to” in some instances but not
others.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document will be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (ii) any
reference to any Laws will be construed as referring to such Laws as from time
to time enacted, repealed or amended, (iii) any reference to any Person will be
construed to include the Person’s successors and permitted assigns, (iv) the
words “herein”, “hereof” and “hereunder”, and words of similar import, will be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (v) any reference to the words “mutually agree” or “mutual
written agreement” will not impose any obligation on either Party to agree to
any terms relating thereto or to engage in discussions relating to such terms
except as such Party may determine in such Party’s sole discretion, (vi) all
references to Sections, Exhibits or Schedules will be construed to refer to
Sections, Exhibits and Schedules to this Agreement, (vii) the word “days” means
calendar days and the word “month” means calendar month unless otherwise
specified, (viii) the words “copy” and “copies” and words of similar import when
used in this Agreement include, to the extent available, electronic copies,
files or databases containing the information, files, items, documents or
materials to which such words apply, and (ix) any reference “dollar”, “dollars”
or “$” will be construed to refer to U.S. dollars.  The headings of each Article
and Section in this Agreement have been inserted for convenience of reference
only and are not intended to limit or expand on the meaning of the language
contained in the particular Article or Section.  Each Party represents that it
has been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof. In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption will apply against the Party which drafted such terms and
provisions.
 
39

--------------------------------------------------------------------------------

13.5       Assignment.  Neither Party may assign or transfer this Agreement or
any rights or obligations hereunder without the prior written consent of the
other Party, except that a Party may make such an assignment without the other
Party’s consent to its Affiliates or to a Third Party successor of, or
transferee to, assets of such Party to which this Agreement relates, whether in
a merger, sale of stock, sale of assets or other transaction. Any successor or
assignee of rights or obligations permitted hereunder will, in writing to the
other Party, expressly assume performance of such rights or obligations.  Any
permitted assignment will be binding on the successors of the assigning Party. 
Any assignment or attempted assignment by either Party in violation of the terms
of this Section 13.5 is null, void and of no legal effect.
 
13.6        Performance by Affiliates.  Subject to Section 2.1(b), each Party
may discharge any obligations and exercise any right hereunder through any of
its Affiliates. Each Party hereby guarantees the performance by its Affiliates
of such Party’s obligations under this Agreement, and will cause its Affiliates
to comply with the provisions of this Agreement in connection with such
performance. Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement is a breach by such Party, and the other Party
may proceed directly against such Party without any obligation to first proceed
against such Party’s Affiliate.
 
13.7        Further Assurances and Actions.  Each Party, upon the request of the
other Party, whether made before or after the Effective Date and without further
consideration, will do, execute, acknowledge, and deliver or cause to be done,
executed, acknowledged or delivered all such further acts, deeds, documents,
assignments, transfers, conveyances, powers of attorney, instruments and
assurances as may be reasonably necessary to effect complete consummation of the
transactions contemplated by this Agreement, and to do all such other acts, as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement. The Parties agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary to consummate or implement expeditiously the
transactions contemplated by this Agreement.
 
40

--------------------------------------------------------------------------------

13.8        Severability.  Each of the provisions contained in this Agreement
will be severable, and the unenforceability of one will not affect the
enforceability of any others or of the remainder of this Agreement. If any one
or more of the provisions of this Agreement, or the application thereof in any
circumstances, is held to be invalid, illegal, or unenforceable in any respect
for any reason, the Parties will negotiate in good faith with a view to the
substitution therefor of a suitable and equitable solution to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid
provision; provided, however, that the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions of
this Agreement will not be in any way impaired thereby, it being intended that
all of the rights and privileges of the Parties hereto will be enforceable to
the fullest extent permitted by Law.
 
13.9        No Waiver.  Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver will be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. The waiver, delay
or the failure of any Party to enforce or exercise any term, condition or part
of this Agreement at any time or in any one or more instances will not be deemed
to be or construed as a waiver of the same or any other term, condition or part,
nor will it forfeit any rights, power or privilege to future enforcement
thereof. No single or partial exercise of any right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted
by Law, (a) no claim or right arising out of this Agreement or any of the
documents referred to in this Agreement can be discharged by one Party, in whole
or in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other Party; (b) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of that Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement. Except as expressly set forth in this
Agreement, all rights and remedies available to a Party, whether under this
Agreement or afforded by Law or otherwise, will be cumulative and not in the
alternative to any other rights or remedies that may be available to such Party.
 
13.10      Relationship of the Parties.  Neither Party will have any
responsibility for the hiring, termination or compensation of the other Party’s
employees or for any employee benefits of such employee.  No employee or
representative of a Party will have any authority to bind or obligate the other
Party to this Agreement for any sum or in any manner whatsoever, or to create or
impose any contractual or other liability on the other Party without said
Party’s approval.  For all purposes, and notwithstanding any other provision of
this Agreement to the contrary, SIGA’s legal relationship to MMT under this
Agreement will be that of independent contractor and nothing in this Agreement
gives either Party the power or authority to act for, bind, or commit the other
Party in any way.  This Agreement is not a partnership agreement.  Nothing in
this Agreement will be construed to establish a relationship of partners,
principal and agent or joint venturers between the Parties or their respective
employees or Affiliates.  Nothing contained in this Agreement shall be construed
to create a “separate entity” or “business entity” within the meaning of the
U.S. Internal Revenue Code or the regulations thereunder and any foreign
equivalents thereto.  Neither MMT nor SIGA will make any statements,
representations, or commitments of any kind, or to take any action that is
binding on the other, without the prior consent of the other Party to do so.
 
41

--------------------------------------------------------------------------------

13.11      English Language.  This Agreement was prepared in the English
language, which language governs the interpretation of, and any dispute
regarding, the terms of this Agreement.
 
13.12      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which is an original, but all of which together constitute
one and the same instrument. Each Party may execute this Agreement by facsimile
transmission or by PDF.  In addition, facsimile or PDF signatures of authorized
signatories of any Party will be deemed to be original signatures and will be
valid and binding, and delivery of a facsimile or PDF signature by any Party
will constitute due execution and delivery of this Agreement.
 
13.13      Schedules.  The disclosure of any matter in any Section of or on any
Schedule to this Agreement will only be deemed to be a disclosure for the
Section or subsection of this Agreement to which it corresponds in number,
unless the applicability of such Schedule to any other Section is readily
apparent.  The disclosure of any matter in any Schedule to this Agreement will
expressly not be deemed to (a) constitute an admission by either Party hereto,
or (b) imply that any such matter is material for purposes of this Agreement.
 
13.14      Expenses.  Each of the Parties will bear its own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Agreement and, except as set forth in this Agreement, the performance of the
obligations contemplated hereby and thereby.
 
[Remainder of this page intentionally left blank]
 
42

--------------------------------------------------------------------------------

In Witness Whereof, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the Effective Date.
 
SIGA TECHNOLOGIES, INC.

 
MERIDIAN MEDICAL TECHNOLOGIES, INC.
     
By:

 /s/ Phillip L. Gomez, III  
By:

 /s/ Thomas Handel  
Name:
 Phillip L. Gomez, III
 
Name:
 Thomas Handel
 
Title:
 CEO
 
Title:
 General Manager and President
 



Signature Page to Promotion Agreement
 

--------------------------------------------------------------------------------

EXHIBIT A
 
PERMITTED SUBCONTRACTORS
 
None.
 

--------------------------------------------------------------------------------

EXHIBIT B
 
BUSINESS PLAN
 
[***]



--------------------------------------------------------------------------------

EXHIBIT C
 
SIGA PRESS RELEASE
 
See attached.



--------------------------------------------------------------------------------

SCHEDULE 1

SIGA PATENTS
 
Issued Patents
 
Patent Number
Country
Protection Conferred
 
Issue Date
Expiration Date
SG 184201
Singapore
Certain polymorphs of ST-246, method of preparation of the polymorphs and
pharmaceutical compositions containing the polymorphs
 
June 22, 2015
March 23, 2031
RU 2578606
Russia
Certain polymorphs of ST-246, method of preparation of the polymorphs and their
use in treating orthopoxvirus
 
March 27, 2016
March 23, 2031
OA 16109
OAPI/Africa
Certain polymorphs of ST-246, method of preparation of the polymorphs and their
use in treating orthopoxvirus
 
October 31, 2013
March 23, 2031
NZ 602578
New Zealand
Certain polymorphs of ST-246, method of preparation of the polymorphs and their
use in treating orthopoxvirus
 
December 2, 2014
March 23, 2031
MX 326231
Mexico
Pharmaceutical compositions containing ST-246 and one or more additional
ingredients and dosage unit forms containing ST-246
 
December 11, 2014
April 23, 2027
MX 348481
Mexico
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
June 15, 2017
April 23, 2027
MX 361428
Mexico
Polymorphic forms of ST-246 and methods of preparation
 
December 6, 2018
March 23, 2031
MX 363189
Mexico
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
 
March 14, 2019
April 23, 2027
JP 4884216
Japan
Therapeutic agent for treating orthopoxvirus including ST-246, pharmaceutical
composition of matter for the ST-246 compound and method of manufacturing ST-246
 
December 16, 2011
June 18, 2024
JP 5657489
Japan
Method of manufacturing ST-246
 
December 5, 2014
June 18, 2024
JP 6018041
Japan
Certain polymorphs of ST-246, method of preparation of the polymorphs and
pharmaceutical compositions containing the polymorphs
 
October 7, 2016
March 23, 2031
JP 6188802
Japan
Methods of preparing Tecovirimat
 
August 10, 2017
August 14, 2033
JP 6444460
Japan
Methods of preparing Tecovirimat
 
December 7, 2018
August 14, 2033
CN 2011800245893
China
Certain polymorphs of ST-246, method of preparation of the polymorphs and
pharmaceutical compositions containing the polymorphs
 
August 26, 2015
March 23, 2031
CN 2013800429237
China
Methods of preparing Tecovirimat
 
June 20, 2017
August 14, 2033
CA 2529761
Canada
Use of ST-246 to treat orthopoxvirus infection, pharmaceutical compositions
containing ST-246 and composition of matter for the ST-246 compound
 
August 13, 2013
June 18, 2024
CA 2685153
Canada
Pharmaceutical compositions containing ST-246 and one or more additional
ingredients and dosage unit forms containing ST-246
 
December 16, 2014
April 23, 2027
CA 2793533
Canada
Certain polymorphs of ST-246, method of preparation of the polymorphs and
pharmaceutical compositions containing the polymorphs
 
February 26, 2019
March 23. 2031
CA 2866037
Canada
Chemicals, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
May 16, 2017
April 23, 2027
AU 2004249250
Australia
Method of treating orthopoxvirus infection, pharmaceutical composition
containing ST-246 and composition of matter for the ST-246 compound
 
March 29, 2012
June 18, 2024




--------------------------------------------------------------------------------

Patent Number
Country
Protection Conferred
 
Issue Date
Expiration Date
AU 2007351866
Australia
Pharmaceutical compositions containing ST-246 and one or more additional
ingredients and dosage unit forms containing ST-246
 
January 10, 2013
June 18, 2024
AU 2011232551
Australia
Certain polymorphs of ST-246, method of preparation of the polymorphs and their
use in treating orthopoxvirus
 
February 26, 2015
March 23, 2031
AU 2013302764
Australia
Methods of preparing Tecovirimat
 
April 5, 2018
August 14, 2033
AU 2012268859
Australia
Pharmaceutical compositions containing ST-246 and one or more additional
ingredients and dosage unit forms containing ST-246
 
August 18, 2016
June 18, 2024
AP 3221
ARIPO*/Africa
Certain polymorphs of ST-246, method of preparation of the polymorphs and their
use in treating orthopoxvirus
 
April 3, 2015
March 23, 2031
ZA 2012/07141
South Africa
Certain polymorphs of ST-246, method of preparation of the polymorphs and
pharmaceutical compositions containing the polymorphs
 
June 29, 2016
March 23, 2031
IL 201736
Israel
Pharmaceutical compositions containing ST-246 and one or more additional
ingredients and dosage unit forms containing ST-246
 
October 1, 2016
April 23, 2027
IL 236944
Israel
Methods of preparing Tecovirimat
 
February 1, 2017
August 14, 2033
IL 242666
Israel
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
December 1, 2018
April 23, 2027
AT 1638938
Austria
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
April 12, 2017
June 18, 2024
BE 1638938
Belgium
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
April 12, 2017
June 18, 2024
BE 2549871
Belgium
Polymorphic forms of ST-246
 
August 22, 2018
March 23, 2031
CH 1638938
Switzerland
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
April 12, 2017
June 18, 2024
CH 2549871
Switzerland
Polymorphic forms of ST-246
 
August 22, 2018
March 23, 2031
DE 1638938
Germany
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
April 12, 2017
June 18, 2024
DE 2549871
Germany
Polymorphic forms of ST-246
 
August 22, 2018
March 23, 2031
DE 2887938
Germany
Methods of preparing Tecovirimat
 
January 10, 2018
August 14, 2033
DK 1638938
Denmark
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
April 12, 2017
June 18, 2024
DK 2549871
Denmark
Polymorphic forms of ST-246
 
August 22, 2018
March 23, 2031
ES  1638938
Spain
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
April 12, 2017
June 18, 2024
FI 1638938
Finland
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
April 12, 2017
June 18, 2024




--------------------------------------------------------------------------------

Patent Number
Country
Protection Conferred
 
Issue Date
Expiration Date
FR 1638938
France
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
April 12, 2017
June 18, 2024
FR 2887938
France
Methods of preparing Tecovirimat
 
January 10, 2018
August 14, 2033
FR 2549871
France
Polymorphic forms of ST-246
 
August 22, 2018
March 23, 2031
GB 1638938
United Kingdom
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
April 12, 2017
June 18, 2024
GB 2887938
United Kingdom
Methods of preparing Tecovirimat
 
January 10, 2018
August 14, 2033
GB 2549871
United Kingdom
Polymorphic forms of ST-246
 
August 22, 2018
March 23, 2031
IE 1638938
Ireland
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
April 12, 2017
June 18, 2024
IT 502017000078377
Italy
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
April 12, 2017
June 18, 2024
NL 1638938
Netherlands
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
April 12, 2017
June 18, 2024
PL 1638938
Poland
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
April 12, 2017
June 18, 2024
SE 1638938
Sweden
Compounds, compositions and methods for treatment and prevention of
orthopoxvirus infections and associated diseases
 
April 12, 2017
June 18, 2024




--------------------------------------------------------------------------------

Patent Applications
 
[***]
 

--------------------------------------------------------------------------------

SCHEDULE 2

SIGA TRADEMARKS


[***]
 

--------------------------------------------------------------------------------

SCHEDULE 3


Safety Reporting Requirements


Safety Reporting Requirements for the Product



1.
Scope:

SIGA has a legal and corporate responsibility to comply with applicable
regulations governing the collection and reporting of adverse events (“AE(s)”),
at risk scenarios (“ARSs”), unexpected therapeutic effects (“UTEs”), and product
quality complaints (“PQC(s)”) associated with the Product, as these terms are
defined below. For the purposes of this Exhibit, AEs, ARSs, UTEs, and PQCs are
collectively termed “Safety Reports.”


MMT is expressly entitled to perform any regulatory responsibilities for the
Product through any of its Affiliates. MMT or an Affiliate of MMT shall exchange
Safety Reports with the SIGA contact listed in section 4.1 Reporting
Time-Frames. Throughout this Safety Reporting Exhibit, SIGA shall be referred to
as “SIGA” and MMT and its Affiliates collectively as “Promoter.” At all times
SIGA and Promoter shall follow the procedures set out below.


The procedures described in this Agreement are to be followed for
pharmacovigilance activities for the Product, irrespective of any other
activities between SIGA and Promoter which are contained within the Agreement.



2.
Definitions:


2.1.
Adverse event (AE): an AE is any untoward medical occurrence in a patient
administered the Product. The event need not have a causal relationship with the
treatment or usage. This includes, but is not limited to:


•
Abnormal test findings


•
Clinically significant symptoms and signs




--------------------------------------------------------------------------------


•
Changes in physical examination findings


•
Hypersensitivity


•
Progression/worsening of underlying disease


•
Lack of drug efficacy


•
Drug abuse


•
Drug dependency


•
Signs and symptoms resulting from drug withdrawal and drug interactions


•
Suspected transmission of an infectious agent via a medicinal product


2.2.
At risk scenarios (ARSs): circumstances where the report does not include an AE
per se, but nevertheless needs to be reported to SIGA. These circumstances
include:


•
Medication errors (including incorrect prescription or dispensing of a
prescription, whether or not administered to the patient)


•
Exposure during pregnancy


•
Exposure during breastfeeding


•
Overdose


•
Extravasation


•
Occupational exposure


•
Off-label use


2.3.
Unexpected therapeutic effect (UTEs): a beneficial therapeutic effect of the
Product aside from the use for which it had been given.


2.4.
Product quality complaint (PQC(s)): is any written or oral expression of
dissatisfaction relative to the physical properties, condition, labelling,
potency and/or packaging of the Product, including whether the Product is
suspected or confirmed to be counterfeit.




3.
Promoter Responsibilities:


3.1.
Promoter shall ensure that all employees and, if applicable, subcontractor
employees performing activities under this Agreement (“Promoter Personnel”) who
may become aware of a Safety Report associated with the use of the Product
comply with the requirements set out in this Exhibit.


3.2.
If Promoter Personnel become aware of a Safety Report that may be associated
with the Product, Promoter shall inform SIGA in accordance with the reporting
procedures included in this Exhibit and as may be updated and provided to
Promoter in the future by SIGA.


3.3.
In the event Promoter engages a subcontractor to perform services related to
this Agreement, Promoter shall request fulfilment by that subcontractor of these
safety reporting requirements on substantially the same terms as those outlined
in this Exhibit, unless it is established that there is no possibility that the
subcontracted services will involve receipt or handling of Safety Reports by the
subcontractor.




--------------------------------------------------------------------------------


3.4.
In the event that Promoter receives a communication from a Regulatory Authority
relating to the Product, Promoter shall inform SIGA as soon as possible, but in
any event no later than one (1) Business Day or three (3) calendar days of
receipt, whichever is shorter. Where possible, SIGA shall be informed prior to,
and have the opportunity to review, any response to the regulatory authority by
Promoter.




4.
Reporting Process:


4.1.
Reporting Time-Frames: Promoter shall report all Safety Reports to SIGA within
two (2) Business Days or four (4) calendar days of awareness, whichever is
shorter. All reports shall be sent to:



Drug Safety Unit -
Contact Details: Regulatory Affairs, SIGA Technologies
E-mail:
drugsafety@siga.com
 
Telephone:
541-753-2000
Fax:
541-753-9999
Postal Address:
SIGA Technologies, Inc.

4575 Research Way, Suite 110, Corvallis, OR 97333
 





4.2.
Case Receipt Confirmation: The receipt of Safety Reports from Promoter shall be
acknowledged by SIGA in writing no later than one (1) Business Day following
receipt. If acknowledgement of receipt is not received within this timeframe,
then Promoter shall contact SIGA to determine if the source documents need to be
re-sent.


4.3.
Case Documentation and Record Retention: Promoter shall document all Safety
Reports received and reported to SIGA. Documentation shall include, where
possible the name, address, and telephone number of the reporter, and whether
consent has been given by the reporter to be re-contacted by SIGA. Promoter will
maintain a record of each Safety Report received, including relevant source
documents, and a record of each Safety Report reported to SIGA for a minimum
period of ten (10) years after the expiration or termination of this Agreement
and, if requested, will provide these and any other information requested by
SIGA. Notwithstanding the aforementioned requirement, before Promoter destroys
any Safety Reports and associated source documents, or training records, it will
notify SIGA of its intention to do so and afford SIGA the opportunity to retain
such records if it so wishes.




--------------------------------------------------------------------------------

5.
Data Privacy:

In forwarding Safety Reports to SIGA, Promoter shall comply with all applicable
privacy and data protection laws, rules and regulations on the protection of
individuals with regard to the processing of Personal Data and the free movement
of such data. “Personal Data” means information that can be used by itself or in
combination with other available information to identify a specific individual.
The Promoter shall collect, use and disclose any Personal Data obtained in the
course of performing the safety related activities under this Agreement solely
for the purposes of complying with the regulatory obligations as described in
this Agreement, or as otherwise required by law or by a court order. Promoter
shall use electronic, physical, and other safeguards appropriate to the nature
of the information to prevent any use or disclosure of Personal Data other than
as provided for by this Agreement. Promoter will also take reasonable
precautions to protect the Personal Data from alteration or destruction.


Promoter shall notify SIGA promptly of any accidental, unauthorized, or unlawful
destruction, loss, alteration, or disclosure of, or access to, the Personal Data
(“Security Breach”), and take immediate steps to rectify any Security Breach.



6.
Audit:

SIGA, or its authorized representatives, shall have the right, at its cost, with
reasonable advance notice, during regular business hours, to audit the facility
used by the Promoter in order to review the Promoter activities under this
Exhibit including, but not limited to, any documents relevant to these
activities, for compliance with the safety reporting requirements set out in
this Exhibit. Where evidence of non-compliance is identified SIGA and Promoter
will jointly discuss to determine appropriate corrective and preventive actions
and Promoter will provide SIGA with regular reports on the completion status of
the identified corrective and preventive actions.



--------------------------------------------------------------------------------

SCHEDULE 8.2(b)

ENCUMBRANCES
 
The assets of SIGA are subject to a lien under the Loan and Security Agreement
dated September 2, 2016.
 



--------------------------------------------------------------------------------

